Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 1 of 108

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

STEVEN GATES AND PAMELA
GATES

Vv. : NO.

NATIONWIDE MUTUAL
INSURANCE COMPANY

 

NOTICE FOR REMOVAL OF CIVIL ACTION
FROM STATE COURT

AND NOW, comes defendant, Nationwide Mutual Insurance Company (hereinafter
*Nationwide” or “defendant’”) for the purpose only of removing the case to the United States
District Court for the Eastern District of Pennsylvania and respectfully avers as follows:

1. This is a civil action filed and now pending in the Court of Common Pleas of
Chester County, Pennsylvania, No. 2018-08909-MJ.

2. Said action was commenced on August 29, 2018 when plaintiffs filed their
complaint. The complaint was served on defendant via certified mail on or about September 4,
2018. A true and correct copy of plaintiffs’ Complaint is attached hereto, made a part hereof and
marked as Exhibit “A”.

3. The averments made herein are true and correct with respect to the date and time

upon which suit was commenced and the date upon which this notice is being filed.
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 2 of 108

4, This suit is of a civil nature and involves a controversy between citizens of
different states. Plaintiffs are individuals who are now, and were at the time plaintiffs’
commenced this action, citizens of this Commonwealth. Defendant, Nationwide, is now and was
at the time plaintiffs commenced this civil action and filed their complaint, a corporation
organized under the laws of the State of Ohio and with its principal place of business at One
Nationwide Plaza in Columbus, Ohio.

5. Defendant, Nationwide, has simultaneously with the filing of this notice, given
written notice to the plaintiff.

6. Defendant, Nationwide, is also filing a copy of the instant notice of removal and
all attachments thereto with the Prothonotary of the Court of Common Pleas of Chester County.

7. The Complaint asserts a request for declaratory judgment, loss of consortium,
breach of contract, breach of implied covenant of good faith and fair dealing and bad faith
pursuant to 42 Pa.C.S.A. § 8371. The amount in controversy is listed as to each count of the
Complaint to be in excess of $50,000!.

8. In her bad faith claim, pursuant to 42 Pa. C.S.A. §8371, plaintiff seeks in addition
to compensatory damages, interest upon the amount of the contract claim against defendant at
prime rate plus three percent, punitive damages, attorney’s fees and costs.

9. Defendant seeks to remove this matter to the United States District Court for the
Eastern District of Pennsylvania. Defendant asserts that the amount in controversy in this matter

exceeds $75,000. As the moving party, defendant bears the burden of proving that jurisdiction is

 

‘Moreover, defense counsel contacted plaintiff's counsel to determine if plaintiffs would be
willing to stipulate to capping damages at $75,000 to avoid removal of the matter to this Court.
Counsel advised plaintiffs could not do so.
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 3 of 108

proper in federal court. Russ vs. State Farm Mut. Auto. Ins. Co.. 961 F.Supp. 808, 810 (E.D. Pa.
1997).

10. In determining whether the jurisdiction amount has been satisfied, the Court must
first look at the Complaint. Angus vs. Shiley. Inc., 989 F.2d 142, 145 (3rd Cire. 1993).

11. The underlying lawsuit as alleged in the Complaint arises out of injuries plaintiff
suffered as a result of a May 26, 2015 automobile accident and the underinsured motorist claim
Steven Gates made with defendant under his policy with Nationwide. See Exhibit “A”.

12. There is no specific assertion as to the amount in controversy set forth in
plaintiffs complaint. Under each count of the complaint, plaintiff generally avers damages that
are in excess of $50,000. See Exhibit “A”.

13. With reference to plaintiffs’ bad faith claim pursuant to 42 Pa. C.S.A.§8371,
plaintiffs also plead damages in excess of $50,000, and allege that they will seek attorney’s
fees. Attorney’s fees must also be included in determining the amount in controversy. Neff vs.
General Motors Corp., 163 F.R.D. 478, 482 (E.D. Pa. 1995). It would not be unreasonable to
expect that over the course of an approximate six month litigation, counsel could incur costs and
fees in an amount approaching $15,000.

14. —_ In addition, it is anticipated that plaintiffs will also seek punitive damages
pursuant to 42 Pa. C.S.A. §8371. Whether both actual and punitive damages are recoverable,
punitive damages are properly considered in determining whether the jurisdictional amount has
been satisfied. Bell vs. Preferred Life Assurance Soc’y, 320 U.S. 238, 240, 88 L. Ed. 15, 64S.
Ct. 5 (1943). The contractual amount in controversy alleged in the Complaint is in excess of
$50,000 based on the allegations in the Complaint, coupled with estimated reasonable attorneys’
fees, and if plaintiffs are able to sustain a finding of bad faith, although the propriety of same is

4850-6456-4586, v. 1 3
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 4 of 108

disputed by moving defendant, it is not unreasonable to expect that a punitive damage award five
or six times the amount in controversy could be rendered by the trier of fact.

WHEREFORE, defendant, Nationwide Mutual Insurance Company, hereby removes this
suit to this Honorable Court pursuant to the laws of the United States in such cases made and

provided.

4

By:_ PAC2642 J
PAMELA A. CARLOS, ESQUIRE
LILY K. HUFFMAN, ESQUIRE
Attorney for Defendant
BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16 Floor
Philadelphia, PA 19103
carlos@bbs-law.com
(215)665-3315
huffman@bbs-law.com
(215) 665-3353

4850-6456-4586, v. 1 4
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 5 of 108

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

 

STEVEN GATES AND PAMELA
GATES
Vv. : NO.
NATIONWIDE MUTUAL
INSURANCE COMPANY
NOTICE OF REMOVAL

 

TO: Maria C. Janoski, Esquire
Goldberg, Goldeberg & Janoski
213-215 West Miner Street
West Chester, PA 19382

PLEASE TAKE NOTICE that defendant, Nationwide Mutual Insurance Company, has
filed in this Court a verified Notice for Removal of the State Court action, Steven Gates and
Pamela Gates v. Nationwide Mutual Insurance Company, now pending in the Court of Common
Pleas of Chester County, Pennsylvania, at docket number 2018-08909-MJ.

PLEASE TAKE FURTHER NOTICE that a certified copy of the Notice of Removal will

be filed with the Prothonotary of the Court of Common Pleas of Chester County, Pennsylvania.

4850-6456-4586, v. 1 5
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 6 of 108

PLEASE BE ADVISED that by virtue of 28 U.S.C. §1446(f), the State action is now
removed to this Court. The State Court has no further jurisdiction over this action and you

should proceed no further in that Court or under its authority.

 

BY:

 

PAMELA A. CARLOS, ESQUIRE
LILY K. HUFFMAN, ESQUIRE
Attorneys for Defendant
BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16‘ Floor
Philadelphia, PA 19103
carlos@bbs-law.com
(215) 665-3315
huffman@bbs-law.com
(215) 665-3353

DATE: 10/02/18

4850-6456-4586, v. 1
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 7 of 108

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

STEVEN GATES AND PAMELA
GATES

Vv. : NO,

NATIONWIDE MUTUAL
INSURANCE COMPANY

 

DEFENDANT’S CERTIFICATION OF FILING OF
COPY OF NOTICE OF REMOVAL WITH STATE COURT

Pamela A. Carlos, Esquire, being duly sworn according to law, deposes and says that she
is a member with the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant,
Nationwide Mutual Insurance Company.

That she did direct the filing with the Prothonotary of the Court of Common Pleas of
Chester County a copy of the Notice of Removal, attached hereto, said filing to be made on

October 2, 2018.

 

BY:

 

PAMELA A. CARLOS, ESQUIRE

Attorney for defendant

BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16" Floor

Philadelphia, PA 19103

Carlos@bbs-law.com

(215) 665-3315

Sworn to and subscribed
before me this 2nd day
of October, 2018.

NOTARY PUBLIC

  
 

    

ARIAL SEAL .
NO ATSCH, Notary Public

ISE M.
City of Philadelphia, oe Con y '
My Commission Oc ’

 

Expires October

4850-6456-4586, v. 1
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 8 of 108

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PENNSYLVANIA

 

STEVEN GATES AND PAMELA
GATES

Vv. : NO.

NATIONWIDE MUTUAL
INSURANCE COMPANY

 

CERTIFICATE OF SERVICE
Pamela A. Carlos, Esquire, being duly sworn according to law, deposes and says that she
is an attorney with the law firm of Bennett, Bricklin & Saltzburg LLC, attorneys for defendant,
Nationwide Mutual Insurance Company and that she certifies that a true and correct copy of this
Removal Petition was filed electronically and is available for viewing and downloading from the
Electronic Case filing system which constitutes service upon the following counsel of record :
Maria C. Janoski, Esquire

Goldberg, Goldeberg & Janoski
213-215 West Miner Street

West Chester, PA 19382 C\
(GX ——

 

     
 

BY:
PAMELA A. CARLOS, ESQUIRE
Attorney for Defendant
BENNETT, BRICKLIN & SALTZBURG LLC
1601 Market Street, 16" Floor
Philadelphia, PA 19103
(215) 665-3353
Sworn to and subscribed
before me this 2nd day
of October, 2018.
(( —- NK [ler
NOTARY PUBLIC 3 Tr OF PENNGYLVAMGA
NOTARIAL SEAL .
DENISE M. PATSCH, Notary Pubtic
City of Philadelphia, Phila. County
4850-6456-4586, v. 1 My Commission Expires October £4,

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 9 of 108

AFFIDAVIT
I, Pamela A. Carlos, Esquire, being duly sworn according to law, do hereby depose and
state that I am the attorney for Defendant, Nationwide Mutual Insurance Company, the Petitioner
in the foregoing Notice of Removal, that I have been duly authorized by the Petitioner to execute
this Affidavit, that I am familiar with the facts involved in this matter, and that the allegations set
forth in the foregoing Notice of Removal are true and correct to the best of my knowledge,

information and belief.

2

PAMELA A. CARLOS, ESQUIRE

DATE: _ October 2. 2018

4850-6456-4586, v. 1
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 10 of 108

EXHIBIT “A”

4850-6456-4586, v. 1
ZOnH One

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 11 of 108

Supreme Court of Pennsylvania

Court of Common Pleas
Civil Cover Sheet
CHESTER County

L00151818037090418

Hi

 

For Prothonotary Use Only:

 

Docket No:

 

2018-08909-MJ

  

 

N
4

yy
ee
__ fb

 

Gy wOLe ads

LAR OPARE. yf
. See “ #
SE

The information collected on this form is used solely for court administration purposes. This form does not supplement
or replace the filing and service of pleadings or other papers as required by law or rules of court.

 

 

 

 

‘Commencement of Action
v¥ Complaint ___ Writ of Summons _ Petition
Transfer from Another Jurisdiction Declaration of Taking
Lead Plaintiff's Name: Lead Defendant's Name:
STEVEN GATES NATIONWIDE MUTUAL INSURANCE COMPANY

Are money damages requested? v Yes _—No Dollar Amount Requested: ___ Within arbitration limits
(check one) ¥ outside arbitration limits

Is this a Class Action Suit? Yes ¥ No Is this an MDJ Appeal? Yes ¥ No

 

 

Name of Plaintifi/Appellant's Attorney: Maria C Janoski

Check here if you have no attorney(are a Self-Represented [Pro Se] Litigant)

 

 

 

 

 

 

 

Nature of the Case: Place "X" to the left of the ONE case category that most accurately describes your PRIMARY CASE.
Ifyou are making more than one type of claim, check the one that you consider most important.
TORT (do not include Mass Tort) CONTRACT (do not include Judgments) | CIVIL APPEALS
Intentional ___ Buyer Plaintiff Administrative Agencies
_ Malicious Prosecution __ Debt Collection: Credit Card __ Board of Assessment
__ Motor Vehicle ___ Debt Collection: Other __ Board of Elections
_ Nuisance _ Employment Dispute: _ Dept. of Transportation
_ Premises Liability Discrimination __, Statutory Appeal: Other
___ Product Liability(does not include mass __. Employment Dispute: Other __ Zoning Board
tort) __ Other __ Other:
_ Slander/Libel/Defomation
Other:
MASS TORT REAL PROPERTY MISCELLANEOUS
_ Asbestos _ Ejectment _ “Common Law/Statutory Arbitration
_ Tobacco _ Eminent Domain/Condemnation ¥ Declaratory Judgement
_ Toxic Torl - DES __ Ground Rent __ Mandamus
_ Toxic Tort - Implant __ Landlord/Tenant Dispute __ Non-Domestic Relations
_ Toxic Waste __. Mortgage Foreclosure: Residential Restraining Order
_. Other: _ Morigage Foreclosure: Commercial _ Quo Warranto
Partition Replevin
PROFESSIONAL LIABILITY "Quiet Title Other:
__ Dental Other:
_ Legal i
__ Medical
Other Professional
DOLE= CBS OS = MT

 

 

 

 

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 12 of 108

 

 

 

 

 

L00151818038090418
Chester County
Court of Common Pleas | Docket No:
Cover Sheet 2018-08909-MJ

Plaintiff(s): (Name, Address) Plaintiffs/Appellant's Attorney(circle one)

STEVEN GATES (Name, firm, address, telephone and attorney ID#)

Maria C Janoski
PAMELA GATES (610) 436-6220 Goldberg, Goldberg & Janoski attorney ID#:
312538
213 West Miner Street West Chester, PA 19382
Defendant(s): (Name, Address) Are there any related cases? Please provide case nos.
NATIONWIDE MUTUAL INSURANCE COMPANY

 

 

Defendants who are proceeding without counsel are strongly urged to file with the Prothonotary a written statement of an
address AND a telephone number at which they can be reached

 

Commencement of Action (if applicable): | Agreement for an Amicable Action _ Motion to Confirm Arbitration Award
Notice of Appeal

 

If this is an appeal from a Magisterial District Judgement, was appellant _  Plaintiffor Defendant in the original action?
Jury Trial Demanded Y¥ Yes No
Nature of case if not on previous cover sheet - Please choose the most applicable

 

 

 

___ Annulment __ Writ of Certiorari
___ Custody - Conciliation Required __, Injunctive Relief
_ Gustody - Foreign Order = Mechanics Lien Claim
_ Custody - No Conciliation Required __ Issuance of Foreign Subpoena
_ Divorce - Ancillary Relief Request _ Name Change
Divorce - No Ancillary Rellef Requested _ Petition for Structured Settlement

Foreign Divorce

Foreign Protection from Abuse

 

 

 

Paternity
___ Protection from Abuse
_ Standby Guardianship
Arbitration Cases Only Notice of Trial Listing Date
itrati f mm/ddt Pursuant to C.C.R.C.P. 249.3, if this case is not subject to
Arbitration Date ITY compulsory arbitration it will be presumed ready for trial twelve
Arbitration Time ih ats (12) months from the date of the initiation of the suit and will be
placed on the trial list one (1) year from the date the suit was

 

 

 

Defendants are cautioned that the scheduling of an arbitration filled unless otherwise ordered by the Court,
date does not alter the duty of the defendant to respond to the
complaint and does not prevent summary disposition form
occurring prior to the arbitration date.

This matter will be heard by a Board of Arbitrators at the time To obtain relief from automatic irial listing a party must proceed
and date specified but, if one or more of the parties is not present | pursuant to C.C.R.C.P. 249.3(b), request an administrative

at the hearing, the matter may be heard at the same time and date | conference and obtain a court order deferring the placement of
before a judge of the court without the absent party or patties, the case on the trial list until a later date.

There is no right to a trial de novo on appeal from a decision
entered by a judge.

File with: Chester County Justice Center, Prothonotary Office, 201 W. Market St., Ste, 1425, PO Box 2746, West Chester, PA 19380-0989

2CI1S3 tb StS=iir

 

 

 

 

 

—
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 13 of 108

L00151818039090418

 

These cover sheets must be served upon all other parties to the action immediately after filing,

 

 

Submit enough copies for service.

 

2018-083909-MT

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 14 of 108

L00151818040090418

   

Fil Geen

GOLDBERG, GOLDBERG & JANOSKI = ce = My
By: Maria C. Janoski, Esquire Attomey for Plaintiffs
Attomey LD. No. 312538

213-215 West Miner Street

West Chester, PA 19382

Phone: (610) 436-6220

 

STEVEN GATES and : IN THE COURT OF COMMON PLEAS

PAMELA GATES :
101 Heritage Court : CHESTER COUNTY, PENNSYLVANIA

Phoenixville, PA 19460
CIVIL ACTION - LAW

V8.

NO.
NATIONWIDE MUTUAL :
INSURANCE COMPANY : JURY TRIAL DEMANDED
One Nationwide Plaza : (CONSISTING OF 12 MEMBERS)
Columbus, OH 43215-2220 :
NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice
are served, by entering a written appearance personally or by attorney, and filing in writing with
the Court your defenses or objections to the claims set forth against you. You are warned that if
you fail to do so, the case may proceed without you and a jadgment may be entered against you
by the Court without further notice for any money claimed in the Complaint or for any other
claim or relief requested by the Plaintiff, You may lose money or property or other rights
important to you,

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF
YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW

LAWYER REFERRAL SERVICE
Chester County Bar Association
15 West Gay Street
West Chester, PA 19380
(610) 429-1500

THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER
AND/OR AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT
A REDUCED FEE OR NO FEE.

2018-08909-MF
GOLDBERG, GOLDBERG 8 JANOSKI « ATTORNEYS AT LAW © 213-215 WEST MINER STREET + WEST CHESTER, PA 19382

 

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 15 of 108

     

 

 

L00151818041090418
Fiiddyand-ape
GOLDBERG, GOLDBERG & JANOSKI Attorney for Plaipgy ee
By: Maria C. Janoski, Esquire ; ey
213-215 West Miner Street Be Ae
West Chester, PA 19382 a sees
(610) 436-6220
LD, Nos. 04917/312538
mjanoski@ggjlaw.net
STEVEN GATES : IN THE COURT OF COMMON PLEAS
and PAMELA GATES :
101 Heritage Court : CHESTER COUNTY,
Phoenixville, PA 19460 : PENNSYLVANIA
VS, : CIVIL ACTION - LAW
: NO,
NATIONWIDE MUTUAL :
INSURANCE COMPANY : JURY TRIAL DEMANDED
One Nationwide Plaza : (CONSISTING OF 12 MEMBERS)
Columbus, OH 43215-2220 :
COMPLAINT.

1, Plaintiffs, Steven Gates and Pamela Gates, are adult individuals residing in
Chester County, Pennsylvania,

2. Defendant, Nationwide Mutual Insurance Company (hereinafter referred to as
“Nationwide”), is an insurance company licensed to transact business in the Commonwealth of
Pennsylvania and regularly conducts business in Chester County, Pennsylvania, At all times
material hereto, Defendant Nationwide was the auto insurer under policies of insurance between
itself and Plaintifis.

3. On or about May 26, 2015, at approximately 4:45 a.m., Plaintiff Steven Gates was
operating his 2000 Ford F150 in a northerly direction on the Garden State Parkway and was

stopped at the electronic traffic signal near milepost ten (10).

2018~-08909-MT
GOLDBERG, GOLDBERG & JANOSKI © ATTORNEYS ATLAW » 213-2/6 WEST MINER STREET + WESTCHESTER PA 19382

 

 
 

 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 16 of 108

L00151818042090418

4, At the aforesaid time, date and place, Plaintiff’s vehicle was struck by a 2007
Nissan Maxima owned by Brenda Salazar-Borja and being operated by Chimobi Wokecha,
causing Plaintiff Steven Gates to suffer serious an permanent injuries.

5. As a direct and proximate result of the accident, plaintiff, Steven Gates:

(2) __ suffered injuries, some of which are or may be permanent, to the
head, neck, back, spine, torso right shoulder, and various parts of

the body;

(b) suffered compression fractures at C6 and C7 with spinal stenosis
and disc herniations;

(c) suffered a complete tear of his right rotator cuff;
(d) suffered lacerations and contusions throughout the body;

(e) suffered a severe and possible permanent shock to his nervous
system,

( was unable to and will in the future be unable to attend to his daily
occupation; and

(g) has required and will require hospitalization and/or medical care
and treatment and has been required and will be requied to incur
substantial expenses for such care and treatment.

6. The above injuries and damages were directly caused by the negligence of the at-
fault driver and were incurred without contributory negligence or assumption of the risk on the
part of Plaintiff Steven Gates.

7. Neither the owner nor the operator of the vehicle that struck Plaintiff Steven
Gates’s truck has insurance to fully compensate plaintiff Steven Gates for the injuries and
damages he sustained,

8, At the time of the accident, Plaintiff Steven Gates was an insured under three (3)

valid policies of insurance issued to him and/or his wife, Pamela Gates, by Defendant

Nationwide, being Policy Numbers:

2018-08909-mM7
GOLDBERG. GOLDBERG & JANOSK) + ATTORNEYS AT LAW + 213-215 WEST MINER STREET © WEST CHESTER. FA 19382

 

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 17 of 108

L00151818043090418
5837D855297
5837E077824
587E287289
9, Each of these policies issued by Defendant Nationwide to Steven Gates and his

wife, Pamela Gates, contained a provision for uninsured motorist coverage which provided,
among other things, insurance coverage for bodily injuries an insured is legally entitled to
recover from the owner or operator of an underinsured motor vehicle.

10. Each of these policies issued by Defendant Nationwide was purchased by Steven
Gates and/or Pamela Gates through Nationwide’s agent, Mark Cox Insurance Agency, located at
5 Frame Avenue, Suite 102, Frazer, Pennsylvania 19355.

. 11. According to the declaration page provided by Nationwide for Policy No.
5837D855297, this policy covers three vehicles, a 2011 Nissan Pathfinder, a 2000 Ford F150
(the vehicle in which Steven Gates was injured), and a 2001 Mercedes Benz E320, and provides
for stacked uninsured motorist coverage of $300,000 ($100,000 x three vehicles), See
Declaration Page attached hereto as Exhibit A.

12. According to the declaration page provided by Nationwide for Policy No.
5837E077824, this policy covers one vehicle, a 2001 Chevrolet Exp G350, and provides for
stacked uninsured motorist coverage of $100,000 ($100,000 x one vehicle). See Declaration
Page attached hereto as Exhibit B.

13, According to the declaration page provided by Nationwide for Policy No.
5837E287289, this policy covers four vehicles, a 2004 Toyota Highlander, a 1999 Mercury

Grmrls/L, a 1987 Dodge Dakota, and a 2005 Mitsubishi Lancer E, and provides for stacked

2018-08909-MT
GOLDBERG, GOLDBERG & JANOSKI + ATTORNEYS ATLAW = 213-215 WEST MINER STREET © WEST CHESTER, PA 19382

 

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 18 of 108

L00151818044090418

uninsured motorist coverage of $400,000 ($100,000 x four vehicles. Se Declaration Page
attached hereto as Exhibit C.

14, Nationwide Policy No. 5837D855297 is a Pennsylvania auto insurance policy
and, as such, is a contract governed by Pennsylvania law. This policy was purchased at Cox
Insurance Agency, Inc., located in Pennsylvania, and countersigned by Nationwide at
Harrisburg, Pennsylvania. See Nationwide Insurance Policy No. 5837D855297, attached as
Exhibit D.

15, Nationwide Insurance Policy No. 5837D855297 does not contain an arbitration
clause / provision.

16. The policies issued to Plaintiffs Steven and Pamela Gates provide for a total of
uninsured motorist coverage in the amount of $800,000,

17. — By letter dated May 10, 2017, Plaintiffs demanded from Nationwide the limit of
the uninsured motorist coverage.’ See May 10, 2017 Demand Letter, attached as Exhibit E,

18. Despite being provided with copies of actual x-rays taken on June 8, 2015, June 9,
2015, and July 27, 2015, Nationwide requested copies of the x-ray reports corresponding to these
dates,

19, Plaintiffs’ counsel requested these reports from Plaintiff Steven Gates’s medical
providers on multiple occasions and was repeatedly told that the medical providers did not have
copies of the reports, |

20. Plaintiff Steven Gates executed HIPAA releases enabling Nationwide to request
copies directly from his medical providers. Nationwide was also told by the medical providers

that they did not have copies of the reports.

 

' The letter mistakenly calculates the total of uninsured motorist coverage as $700,000.

2018-085909-M7r
GOLDBERG. GOLDBERG & JANOSK + ATTORNEYS AT LAW © 213-218 WEST MINER STREET © WESTCHESTER, PA 19382

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 19 of 108

L00151818045090418

21. Plaintiff Steven Gates made direct requests to his medical providers requesting
these reports and was also told by his medical providers that they do not have copies of the
reports.

22. Due to Nationwide’s insistence on obtaining copies of the x-ray reports (despite
having the actual x-ray imaging itself), there has been a significant delay in Nationwide’s
processing of Steven Gates’s claim.

23,  Inaphone call to Plaintiffs’ counsel on June 20, 2018, Nationwide offered to pay
$100,000, Plaintiffs rejected this offer and did not counter. -

24.  Inaphone call to Plaintiffs’ counsel on June 26, 2018, Nationwide increased its
offer to $125,000. Plaintiff rejected this offer and did not counter.

25, Plaintiffs believe their claims are valued in excess of the $125,000 offered by
Nationwide.

26. Plaintiffs have has fully complied with the terms of the contract with Defendant
Nationwide Mutual Insurance Company and are entitled receive uninsured motorist benefits,

COUNT ONE — Declaratory Judgment
Steven Gates v. Nationwide Mutual Insurance Company .

27. — Plaintiffs incorporate the above paragraphs as if they were fully set forth herein.

28, As detailed hereinabove, the uninsured motorist coverage provisions in the
Nationwide insurance policies detailed herein require Defendant Nationwide to provide Plaintiffs
with $800,000 in stacked uninsured motorist benefits,

29. ‘Plaintiff Steven Gates’s injuries and damages from the May 26, 2015 auto

accident have a value in excess of $800,000.

2018 -08909-MT
GOLDBERG, GOLDBERG & JANOSKI + ATTORNEYS AT LAW + 213-215 WEST MINER STREET « WESTCHESTER. PA 19382

 
 

 

L00151818046090418

WHEREFORE, Plaintiff Steven Gates demands in his favor and against Defendant
Nationwide and that Defendant Nationwide provide to him $800,000 in stacked uninsured
motorist benefits coverage, an amount which exceeds the mandatory arbitration limit of the
Court of Common Pleas of Chester County, plus damages for delay and costs.

COUNT TWO -— Loss of Consortium
Pamela Gates v. Nationwide Mutual Insurance Company

 

30. Plaintiffs incorporate the above paragraphs as if they were fully set forth herein.

31.  Asaresult of the negligence of the at-fault driver and the injuries sustained by her
husband, Plaintiff Pamela Gates has suffered the loss of the aid, society, comfort and services of
her husband, Steven Gates, which losses are ongoing and may be permanent.

32. As detailed hereinabove, the uninsured motorist coverage provisions in the
Nationwide insurance policies detailed herein require Defendant Nationwide to provide Plaintiffs
with $800,000 in stacked uninsured motorist benefits.

WHEREFORE, Plaintiff Pamela Gates, demands judgment in her favor and against
Defendant Nationwide and that Defendant Nationwide provide to her with a portion of the
$800,000 in stacked uninsured motorist benefits coverage, an amount which exceeds the
mandatory arbitration limit of the Court of Common Pleas of Chester County, plus damages for

delay and costs.

COUNT THREE ~— Breach of Contract
Plaintiffs v. Nationwide Mutual Insurance Company

33, Plaintiffs incorporate the above paragraphs as if they were fully set forth herein.
34. The insurance policies referenced herein and attached as Exhibits A through C of

this Complaint constitute a contract and/or contracts between Plaintiffs and Defendant

Nationwide.

2018-08909 -MT
GOLDBERG, GOLDBERG & JANOSKI] « ATTORWEYS AT LAW © 213-255 WEST MINER STREET « WEST CHESTER. Pa 19382

 

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 21 of 108

L00151818047090418

35. As detailed herein above, each insurance policy contains a provision of stacked
uninsured motorists’ benefits totaling $800,000.

36. Plaintiffs’ injuries and damages are valued in excess of $800,000.

37. Defendant Nationwide’s offer of $125,000 in stacked underinsured motorists’
benefits is a breach of Nationwide’s contractual obligations to Plaintiffs to pay them the full
value of their underinsured motorist’ benefits claim.

38.  Asadirect, proximate and foreseeable result of Nationwide’s breach of its
contractual obligations to Plaintiffs, Plaintiffs suffered the injuries and damages set forth herein,
including continuing financial injuries, and continue to accrue additional damages,

39. Asa direct, proximate and foreseeable result of Nationwide’s breach of its
contractual obligations to Plaintiffs, Plaintiffs have suffered the monetary loss of not being paid
the $800,000 in a timely manner.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendant
Nationwide and that Defendant Nationwide provide to them $800,000 in stacked uninsured
motorist benefits coverage, an amount which exceeds the mandatory arbitration limit of the
Court of Common Pleas of Chester County, plus damages for delay and costs,

COUNT FOUR
Breach of Implied Covenant of Good Faith & Fair Dealing

Plaintiffs v. Nationwide Mutual Insurance Company -
40. Plaintiffs incorporate the above paragraphs as if they were fully set forth herein.

41. In addition to the express terms of the contracts (the auto insurance policies
attached as Exhibits A through C), the law requires that the parties to a contract act in good faith

and deal fairly with each other.

2018-08908-MT
GOLDRERG, GOLDBERG & JANOSKI + ATTORNEYS AT LAW + 213-215 WEST MINER STREET + WEST CHESTER. PA 10362

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 22 of 108

 

L00151818048090418

42. The auto insurance policies attached as Exhibits A through C are contracts, and
therefore the implied covenant of good faith and fair dealing applies to them.
43. Defendant Nationwide Mutual Insurance Company did not act in good faith and
did not deal fairly with Plaintiffs because they did not act in a way that was honest and faithful to
the agreed purposes of the contract and consistent with the reasonable expectations of the parties.
44, To the contrary, Defendant Nationwide violated the implied covenant of good
faith and fair dealing by:
(a) disregarding the opinion of Plaintiff Steven Gates’s treating doctor
that he will require a complete right shoulder replacement in the
future;
(b) undervaluing Plaintiffs’ claims for damages;
(c) refusing to timely uninsured motorist benefits to Plaintiffs;

(d) unreasonably engaging in an adversarial relationship with its insureds,
requiring the insureds to incur substantial counsel fees and costs;

(e) acting with ill will, malicious intent and self-motive in handling
Plaintiff's uninsured motorist benefits claim;

( acting with reckless disregard in delaying Plaintiff's uninsured motorist
benefits claim without any reasonable basis;

(g) failing to promptly, fairly and reasonably investigate Plaintiff's uninsured
motorist benefits claim;

(h) engaging in unreasonable, bad faith investigative practices with respect to
Plaintiff's uninsured motorist benefits claim;

(i) by intentionally, maliciously and recklessly delaying payment of benefits;
(j) intentionally, maliciously, recklessly and unreasonably pursuing and
prolonging litigation of Plaintiff's claim when Defendant knew or should

have known that benefits were due and owing;

(kx) engaging in unreasonable, bad faith claims handling practices with respect
to Plaintiffs uninsured motorist benefits claim;

2018-08909-MI
GOLDBERG, GOLDBERG & JANOSKI + ATTORNEYS AT LAW + 213-215 WEST MINER STREET + WEST CHESTER, PA 19302

 

 
 

 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 23 of 108 _

L001518180490904 18

(D unreasonable and dilatorily handling Plaintiff's uninsured motorist
benefits claim;

(m) failing to negotiate in good faith;

(n) intentionally, maliciously, recklessly and unreasonably engaging ina
course of conduct to deprive the insured of benefits when Defendant knew
or should have known that benefits were due and owing;

(o) — subjecting Plaintiffs to harassment, inconvenience and embarrassment by
unreasonably withholding benefits due and owing for an excessive period
of time:

(p) deviating from its own internal directives, policies, claims handling and
underwriting practices;

{q) _ treating Plaintiff's claim differently from other similarly situated insureds;

(r) engaging in a pattern of deliberate indifference to the rights of Plaintiffs;

(s) claiming that Plaintiffs are not entitled to the full amount of benefits which
were contracted and paid for pursuant to the stacking provisions of
Plaintiffs’ Nationwide auto insurance policies;

45. Through its actions and inactions, including but not limited to those set forth in
the preceding paragraph, Defendant Nationwide Mutual Insurance Company acted in bad faith,
dishonestly and/or with improper motive to destroy or injure the right of Plaintiffs to receive
their reasonable expectation of $800,000 in uninsured motorist benefits coverage.

46. Asadirect, proximate and foreseeable result of these breaches of the implied
covenant of good faith and fair dealing, Plaintiffs have suffered the injuries and damages
described above.

WHEREFORE, Plaintiffs demand judgment in their favor and against Defendant
Nationwide for compensatory and punitive damages in an amount in excess of the mandatory

arbitration Limit of the Court of Common Pleas of Chester County, plus attorneys’ fees and

damages for delay and costs.

2018-08909-MT
GOLDBERG. GOLDBERG & JANOSKI + ATTORNEYS ATLAW © 213-215 WEST MINER STREET « WEST CHESTER. PA 19382

 

 
 

 

_ _Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 24 of 108

L00151818050090418

COUNT FOUR
Statutory Bad Faith
Plaintiffs y. Nationwide Mutual Insurance Company
47. Plaintiffs incorporate the above paragraphs as if they were fully set forth herein.
48. Defendant Nationwide Mutual Insurance Company has acted in bad faith,
recklessly, wantonly and willfully in violation of Pa.C.S. § 8371 by its conduct as set forth

herein, included but not limited to:

(a) its unreasonable refusal to pay Plaintiffs the full $800,000 in underinsured
benefits to which they are entitled;

(b) __ its unreasonable delay of over a year before making an actual settlement
offer to Plaintiffs; and

(c) _ its insistence on obtaining x-ray reports after it had already been
provided with copies of the x-rays themselves.

49, This bad faith conduct of Defendant Nationwide has caused, and continues to

cause, financial detriment to Plaintiffs,
WHEREFORE, Plaintiffs demand judgment in their favor and against Defendant
Nationwide for compensatory and punitive damages in an amount in excess of the mandatory

arbitration limit of the Court of Common Pleas of Chester County, plus attorneys’ fees and

damages for delay and costs.

GOLDBERG, GOLDBERG & JANOSKI
iif )
\
One (. ' Oe 2
MARIA C, TANOSEL ESQUIRE )
4 Attorney for Plaintiffs
Dated: sl Fa (¢

2018-08909-MT
GOLDBERG, GOLDBERG & JANOSKE « ATTORNEYS AT LAW + 23-215 WEST MINER STREET ¢ WEST CHESTER PA 19382

 

 
 

 

 

Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 25 of 108°

L00151818051090418

VERIFICATION

I, STEVEN GATES, verify that the facts set forth in the foregoing Plaintiffs’ Complaint

are true and correct to the best of my knowledge, information and belief. 4
This statement is made subject to the pemalties of Title 18 PaCS. §4904 relating to

unsworn falsification to authorities.

a

Dated: x 16 1&

 

STEVRCATES

2018-08909-MaT

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 26 of 108

L00151818052090418

EXHIBIT A

2018-08909-MI

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 27 of 108

6/22/2815 10:18  G61@54a9586, L001518OSsORO4SCE PAGE 61/16

‘ | £-( 6/0) ( 2h—-0+ 2 ‘ Rie Ue
tl Ane Ack Mert

Nationwide*® Your Policy Declarations
On Your Side :

 

Nationwide Auto Policy
Polley Period: Jan 18,2015 -Jul 13,2015
Policy Number; 5837 855297

Policyholder (Memed insured}:
Steven Gates
101 Heritage CT

oenlxuille, PA
lst Keep these Declarations far your records.

Ganeral Policy infarmegon

Isnyeds December 18, 2014
These Declarations are a part of the policy named above and Identified by the policy number above. They supersade

any Declarations Issued earlier, Your policy provides the coverages and limits shown th the schedule of coverages,
They apply to each insured vehicle as Indicated, Youy policy complies with the motorists’ financial responsibility laws of
+ your state only for vehicles for which Property Damage and Bodlly Injury Liability coverages are provided,

Policy Period: January 13, 2015 « july 73, 2015 but only if the required premium for this pertod has been paid and
only for six month renewal perlods if renewal pramiums have been patd as required. This policy Is initlally effective at
(1) the time the application for insurance Is completed, or (2} 12:01 a.m. on the first day of the policy period, whichever
is later, Each renewal period begins and ends at 12:01 arn. standard time at the addrass of the named insured stated
herein, This policy expires at 12:01 a.m. atthe address of tha named Insured stated herein,

HS1L72000582031

Your carrier [3 Nationwide Mutual Insurance Coripany, NAIC 123787,

 

IMPORTANT MESSAGES:

IF THIS DECLARATIONS PAGE SHOWS THAT COLLISION COVERAGE APPLIES TO YOUR AUTO, THERE IS ALSO
COLLISION COVERAGE FOR DAMAGE TO A RENTED AUTO. COVERAGE [S SUBJECT TO CONDITIONS AND
LIMUTATIONS LISTER IN THE POLICY OR ATTACHED ENDORSEMENTS.

 

Premium Summary and Other Charges

 

 

2077 Nissan Pathfind § 863,90
2000 Ford Fi50 Wor $ 474.10
2001 Mercedes Beny E320 Awd . § 688.10

TotalPaltcyPremium 9 2,026.10

 

How You Saved on this Policy with Nationwide

Pussive Restraint Safe Driver Accident Free
Good Studant ° Anti Theft Device Mult] Car
Home & Car New Vehicle Farra Bureau Member

Thank you for belhg a long-term customer,

 

Listed Driver(s)

Name Date of Birth Marital Status

Steven E Gates 02/09/59 Married

Pamela J Gates 09/02/59 Martied

Steven A Hi 08/14/80 Single

Bryanna P Gates 04/15/92 Single

Adryana A Gates 10/02/96 Single

V-105 Continued on the next page

2018-08909-MT
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 28 of 108

06/22/2815 16:18 6105400506, L00151 s4BoszOs OUR ACE PAGE @2/16

; i

Propated on Deceynber 16,2014 Page2ofo

 

Natiomwide® Your Policy Declarations
i On Your Side .
Nationwide Auto Policy
Polley Period: Jan 15, 2075 -Jul 13, 2015
For coverage definitions and descriptions, Policy Number: 88371 855297
visit Natlonwide,com.

 

Insured Yalicla(s) and Schedule of Cowarages

 

2011 Nissan Pathiind
VIN 5N1AR1NB1BC61 1243
Coverages Linaite of Lintolilty Preaesnieana
Comprehansive and $ 1,500 Actual Cash Vatue Lass $ 100 $ 91,20
IN Customization
including Car Key
Replacement Coveraga
Collision and $ 1,500 Actual Cash Value Less $ 500 $ 267,10
IN Customization
Including Pet Injury
Callision Coverage
Property Damage Liability $ 50,000 Each Occurrence $ 143,50
Badily injury Liability § 160,000 Each Person
$ 800,000 Bach Occurrence $ 194,90
Uninsured Motorists-Badily Injury (Stacked)
§ 100,000 Each Person
$ 300,000 Bach Occurrence s 19.19
Underinsured Motorlsts-Bodlly Injury (Stacked) [ea
$ 100,000 Each Parson
$ 300,000 Exch Occurrence - $ 86.20 °
Towing and Labor s ’ 5O Each Disablement 5 1.30
First Party Benefits
Option 1-Medical Benefit $ 3,000 g 49.60
Option 2-Income Loss Benefit $ 5,000 Total
$ 1,000 Monthly $ 10.60
Option 4-Funeral Banafit ° $ 1,500 § 40

Full Tort

Vehicle Endorsements 3458A 3475
Total for this Vehide $ 863,90

Continued on the next page

4018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 29 of 108

06/22/2015 10:18

6185490506

| Natiomeiee®
4 On YourSide

 

00151 SHBOSEOUSHIOY

PAGE 83/16

Propared of Docnmber 16, 2054 Pages of 6

Your Policy Declarations

Nationwide Aute Policy
Policy Period: Jan 13, 2015 «Jul 13,2015
Policy Number: 5837D 855297

 

incurad Welhiche(s) and Schedule of Coverages (continued)

2000 Ford F180 Wor
VIN 1FTZF1729YNA15343
Coverages

Property Damage Liability
Bodily Injury Liability

- Uninsured Motorists-Bodily Injury

DSL, 72000582080

Underinsured Motorists-Bodlily injury

First Party Benefits
Option 7-Madical Benaftt
Option 2-Income Loss Beneflt

Option 4-Funeral Benefls,
Full Tort

Liimits af Ltalyiltesy

§ 50,000 Each Occurrence

§ 100,000 Each Person

$ 300,000 Fach Occurrence
(Stacked)

$ 700,000 Each Person

$ 300,000 Each Occurrence
(Stacker)

§ 100,000 Each Person

§ 300,000 Each Occurence
$

§

§

$

5,000

5,000 Total
1,000 Monthly
1,500

 

2001 fidercedeas Banz E320 Awd
VIN WDBJF82/21 X057004

Coverages
Comprehensive and $ 1,500
IN Customization
Including CarKey
Replacement Coverage
Colliston and $1,500
IN Customization
Including Pet Injury
Collision Coverage
Property Damage Liability
Sodily injury Liability

Uninsured Motorists-Bodlly injury

Underinsured Motorists-Rodily Injury

Limits of Liability
Actual Cash Value Less $ 100

Actual Cash Value Less $ 500

$ 89,000 Each Occurrence
§ 100,000 Fach Person

§ 300,000 Each Occurrence
(Stached)

§ 100,000 Each Person

$ 300,000 Each Occurrence
(Stacked)

Prensa
§ 145.00 ,
5 176.70
§ 79,10
§ 86,20
$ 37.80
§ 9.00
§ 30
Total for this Vehicle 3 474,10 ee
Premium
3 91,30
$ 199,20
$ 108,40
$ 143.00
5 19.10

Continued on the naxt page

2018-08909-MS

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 30 of 108

  

Nationwida®
| On Your Side

Eyre

46/22/2815 16:18 6105400585 LOoO151 SHBOZOOOSITOF PAGE 84/16

Freparad on December 19, 2014 Page of 6
Your Policy Declarations
Nationwide Auto Policy

Policy Period: fan 13,2015 + Jul 13, 2018
Policy Number: 5837D 855297

 

Insurad Vehicle(s) and Schedule of Coverages (contimued)
2601 Mercadas Rena E220 Aud

 

 

 

VIN WDBIF82J41X051094
Coverages Limits of Liatbility Premium
$ 100,000 Each Person
$ 800,000 Each Occurrence 5 86,20
Towing and Labor $ 50 Each Disablement 5 1,30
First Party Benefits
Option 1-Medical Benefit § 5,000 § 38,50
Option 24Income Loss Benefit $ 5,000 Total
$ 4,000 Monthly 8 9,00
Option 4-Funeral Benafit $ 1,500 $ 30
Full Tort
Vehicle Endorsements 8455A 3475
Tatal for this Velitela $ 688.10
eee
Policy Level Schedule of Cawerages [eee
Coverages Liraits of Liability Premlann
Accident Forgiveness Feature Incl
- Currently Eligible To Use
ir Els
Palicy Form and Endorsemants
V-037B Nationwide Auto Policy
Ve3329 Amendatory Endorsement
V-3457 Amendatory Endorsement (Pennsylvania)
V-3453 Amendatory Endorsement
V-3412 Automobile Insurance Guarantee (Pennsylvania)
V-3535 Amendatory Endorsement
V-3455A Cai Key Replacement Coverage
We3475 Pat Injury Collisian Coverage
Continued on the next page

2018-08909-MI
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 31 of 108
rT

 

 

 

PAGE 65/16

06/22/2015 10:18  SiM54a0505 LO0151 848087096498

1 x

Prepared an Dacamber 18,2014 Pays Sof G

Nasionwide* Your Policy Declarations
In Your Side .

Natlanwicle Auto Policy

Poflcy Pertod: Jan 13, 2075 ~ Jul 13, 2015
Policy Number: 58371 855297

For Office Usa Only: HPO90193 |
06/19/14 $ 6.00

issued By: Nationwide Mutual Insurance Company
Countersigned At Harrisburg, PA.
By: MarkA Cox

Raw to Contact Ls

Your Nationwide Agant Cox Insurance Agey Inc 640,540.0500 ov 719.986,7797
Customer Service 1,877.669,6877

Internet Natfonudde.com

24-Hour Claims Reporting 1.800.421 3535

Hearing irpalred (ITY) 1,800,622,2424

BSLPRONDSazNSS

nama,

2018-08909-MoT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 32 of 108

96/22/2815 18:18 6165480526, L00151 SHOES TST PAGE @6/16

° Prapnradon December 18,2014 Page 6ofd

 

This page intentionally blank

2018-08909-MT
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 33 of 108

L00151818059090418

EXHIBIT B

2018-08909-MaT

 

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 34 of 108

O1/13/2017 1isdd 6105408586

055730007 13024

 

Sign fp for convanient,
automatic bill payment
with Natiomyide Easy Pay.

To Jeam more, ask your
agentorloginto. .
nationwide,conveasypay,

 

L001518S8Cseuy04 18

N & dee Prepenvet on Apri} 34,2016 Paned ot
ationwide® coxtnsuranceaggyitic ° Your Polic
| On YourSifo =» Fratue Aa Ste102 y Renewal
Your billissentaeparataly.

Nationwide Auto Policy
Policy Period: May 19, 2015 ~ Now 19, 2014
Policy Number, 68372077924

Stavan Gates
101 Heritage CT
Phoanixvilla, PA
49460-4786

 

 

 

What's anclosed

~ Insurance ldentification Cards~ Your ID

v

catds are enclosed in this packet,

Declarations - These pages show your
coverages Under this polley. Carefully
review these detalis and call Cox Insurance
Agoy Ine at 610.940.0600 or 717.786.7797
ifyou have questions or wantto maka
changer.

* General Information

* Goverage Details

* Your Total Policy Prenziziy

Insurance Documents - Please keep these
documents for future reference.

How to Contact Lia ©

YourNattonwide Agent Cox Inswrande Agny Ite 810.540.0800 or 747 -7AR.7797
Cusbomer Service 4.877,689.6877

Intarnet Netlonwide.com

24-HourClaims Reporting 4.800.421.4538

Hearing Impatrad (TT¥} §.900.622.2421

2018-08909~MT

PAGE 47/18

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 35 of 108

a “PAGE 98/18

91/13/2037 11:44 6105480506 L00151878067990418
— , Prepated on April 24,2015 Page dot
| Nationwide® important Reminders front Nationwide
g ON Your Side ‘ .

 

NOTES:

Mandated Coverage Notica:
Tha (awe of the Commonwealth of Pennoytvania, ax eraced hy the General Assembly, only require thet you purchase

Liability and First Party Medica} Beneiit coverages. Any additional anyerags of coverages in excace of the imlts required
by law are provided only at yaur request as enhancements to backs coverages,

Premiums For Basic Mandatory Goversge AC The Limited Tort Option: '
Vehiclav: 2001 Chewolet Exp Ga60 .

Coverage Limits Pramlunes
| Bodily Infury Llabity $16,000 § 78,80
$ 80,000
Melodgenie  Y =$ Boo § “aoap'
Frand Warning Notice

Any person who knowingly and with intent lo defraud any Insuranies company of other person files an appllnation for
insurance or sfatament. of olalm aantalning any materially files information or conceals for fhe purpose of mieleading,
Information conceming any fact material thereto cominife a fratidulent Insurance act, which Is q cre and subjects auch

person te otininal and civil panaliies.

Your premium for this tenewalis$ &32.80. To maintain uninterrupiad coverage, please pay your premium by the due
date on the bill. This includes any change you may hava madato yourpolicy, 5. . .

Thanks to five yeure of safe driving you're receiving the Accidart Free discount.

Your credit report will only ba oXieted at the atart of your policy with Nationwide unlese you request an update, You
may request & new oredif-based Insurance soore once each year te be used to rate your policy, To raquast an updated
Ineurance score, please contact ys ad 1-877-302-1833.

Greatnawal You have eaned fealures that have been automatically added 1o this policy, We alen want to tell you about
@ difterant Natlonwide rating plan avaliable In your fats. Thle plan Gould possibly sive you money and may or may not
include the loyally features titat ere included In this palley, Ask youragent for a free On YourSida Review.

Sign up for convenient, automatic bill payment with Nationwide Easy Pay. To learn more, ask your agent or log in to
hationwide.com/easypay.

{Manage your ancount, make a paymant, check the status of 9 daim and recelve your bill by emaif with online Account
Assess, Visitnationwide,conyimanage -see how easy df can be.

Nationwide thanks you foryour business, Ourfiret priority is to serve you, our Customer.

Whether yal hava a claim, a question, 4 aoneum, or just nesd a convenient servise, our On Your Side promise means we'll
oe thereto sarye your nesde, :

Thank you for chaoging Nallanwide, Wa value your business.

ed ee

2018-08909-MT

a

 

 
@1/13/2017 11:44

Case 2:18-cv-04239-AB

6185400586

| Natlonwide®
i On Your Side

 

Polleyhalder (Named insured):
Bteven Gat

n Gales
101 Hertage CT
Fhoanbwille, PA
18460-4788

' General Policy Infosmation

bsauieds April 24, 2078 .

Document 1 Filed 10/02/18 Page 36 of 108

10015187 8062090418 PAGE 9/18

Prepetedon April 24, 2015 Page’ af4
Your Policy Declarations
Nationwide Auto Policy

Polley Period: May 19, 2045 - Nov 72, 2045
Policy Number: G887E 07 7824

Keep these Ueclaraiians for your sacords,

O5373000715033

These Declarations are a part ofthe policy named above and identified by the policy number above. Thay supersede
any Declaraiions Issued earlier. Your pollny provides the coverager and limita shown a the schedule of caverages.
They apply to each insured vahicfa as indicated. Yourpolley complfes withthe matoriste! financial nasponslbillty laws of
your state only for vehicles for which Property Damage and Bodily injury Liability coverages are provided, ‘

Polley Parfod: May it, 2015 ~ November 19, 2015 but only ifthe required premium for this perlad has been paid and
only for six month renewal perlods if renawal premiums have bean paid aa required. This policy fs initiglly eftactive at
fi) 2 time the application fer Insuranca Is complated, or (2) 12:01 am. on the firet day of tiie polfey period, whichever

feter. Each renewal period begins and ands af 12:01 a.m. standand time atthe addyess af the named Insured stated
here{n, This polioy conven at 12:07 a.m, atthe address of the nanied insured stated herein.

Your carriers Nationwide Mutual insurance Company, NAIC #23787,

 

WIPORTANT MESSAGES:

 

LIMITATIONS LISTED IN THEPOLICY OR ATTACHED ENDORSEMENTS,

IF THIS DEGLARATIONS PAGE SHOWS THAT GOLLISION GOVERAGE APPLIES TO YOUR AUTO, THERE IS ALSO
(Be GOLLISION COVERAGE FOR DAMAGE TO A RENTED AUTO. COVERAGE Is SURJECT TO CONDITIONS AND

 

 

‘Premium Sammary and Gther Charges
2007 Chayolat Be Gas0

How You Saved on this Policy with Natlonwide
« Passlie Restraint

SS
to

El
TotalPolleyPremium € $32.60

 

 

» Safa Driver ~ Avoident Free
« Goud Sindent » Multi Car + Home & Car
‘Thank you for being along-tenn customer.
Listed Driver(ss)
Name Dafa of Birth Marital Statua
Steven E Gates ‘ orsoses Manied
Pamela Gates © op/02/69 Narlad -
StavenR Hill OBsi4/a0 Single
Bryana P Gales 04/15/82 Single
AdryansA Gutes 0/02/08 Single
Yn108 Continued on the next page

2018-08909-MI

 
7

OL/13/2017 14:44

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 37 of 108

 

 

 

 

PAGE 16/18
6185480506 1001519P8ss404 18
Nati : Peoaedon Apiizt20t8 "Regn ora
ationwide® Your Pelicy Declaration
meres On Your Side y tions
Natlonmwide Auto Polley
feraeiapa tate an esc Policy Periock May 18, 2018 - Now 18, 2015
Or co je TONS All an ts
a Neto ‘9 iiecon Sr Paticy Number: SBS7TEOTTR24
PREIS ELI TEN " ge
insured Vohiala(s) and Schedule of Coverages
aE REI EN ns ee TE ee
2004 Chevrolet Exp 6350
VIN TGCHGSSRA11 108888
core ben y Lirnlis of Liakility Premium
Fro; amage Linbillty $ D000 Each Occurrence .
Bolly Injary Liability § 100000 Each Person —
; $ 300,000 Each Occurrenca . ‘ $ 206,80
Unineuredt Metoriste-Bodlly Injury (Stacked
$ 400,000 Each Parson -
/ ; $ 300,000 Each Occurrence $ 21.20
Underineured Motoriste-Bodily injury (Stacked)
. $ 100,000 Esch Person
$ 200,000 Fash Occurrence $ 95.80
Pirat Party Benefits
Option 1-Medieal Bonoefit $ 5,000 3 43,70
pene Banefit $ 4,600 $ 40
i

Total forthls Vehicle $ 542.90

 

Polley Level Schedule of Coverages

Coverages - Limits of Liabillty

Aooident Foravensae Fealure
~ Curreniiy Eligible To Use

Palicy Form and Endorsements

V-O878 Nationwide Auto Policy

V-3328 Amendatory Endorsement

Vi8d5s7 Amendatory Endorsement (Pennsylvania)
VS412 Automobile Insurance Guarantee (Pennsylvania)
Ve453 Atsendatary Endorsement

\V-S5SB Anvendatory Endorsement

ForOffice Use Only: D a6s287 HPoed1a3
0827/15 $ 00

Issued By: Nationwide Mutual Inaurance Company
Counteralgned Aft: Haniabarg, PA.
By: MearkA Gox

Howto Contact Us
Yowir Nationwide Agent
CustomarSenice 1.877.669.5077
intamet Nationwitta.com
24-Hour Claims Reporting 1,800.421.9535
Hearing lmpaleed (TY) 1.000.622.2421

Fremium
inct

Cox lastyaniae Agcy Inig 610.5691.8500 oF 717.798.7797

Continued on the next page.

2018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 38 of 108

L00151818064090418

EXHIBIT C

2018-083909-MI

 
61/13/2817

G5343000247010

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 39 of 108

 

 

 

1it44 el eS4en5e6 Lo0151s?8c688904 18 PAGE 11/18
Financial Responsibility identification Card
: Preperecon Pobmay 11, 2G
ney > : ° Betach your idantilleatian osrds along the perforated lines.
Nationwide? ° . Keep thie cardin your vehicle. name
j On Your Side = Seq section fallowing {9 Cards for What's enclosed.
IMPORTANT NOTICE about your
Finanolal Regponeibility 10 Gord

Penneylyanta law requires ieurance companies te provide each Policyhelder with az ldentificatfon (1D) Card for
each Inaured vehicla, The card showe that a Liability Insurance Poliey. has been Issued whieh satisfies ihe

financial meponcibity requirements ofthe law.

You ara raquirad to maintaln financial responsibility on each vehicle. (tla against Pennayiventa law to use the ID
card tiaudwlently for example ss proof of financial responsibility afer the polioy is terminated.

YourlD Cord may be vend fat Vehiele registration ang replacing license plates, Itmuat alsa be shown to any
polise officer, jdge or heating officer if requested. In the event ofan aacidentyour ID card may be usedto
exchange information with other drivers,

fFyoulnge your '!D cardor have any questions aboutlte uae juat getin touch with your agent,

Uy ie IMewiiteatonoaat

Bifective Data Expiration Date
ueslts ile

C] Finenchiftespansitillty
Sdoneltination Gant

 

Expiration Rate
Sop? 2015

Effective Date
mie a

Wambar

SAS7ANRTZED fea eave

ok a

 
      

dein tlongtiaation i

Anos MigebiehlLyncovs  JASRISMEOSUDAIADT

 

 

24 Hour Claims 2.300.421.3943 vi Hour Claims 4. suas
’ Steven & Pam Bates Steven % Pam Gatex
10] Heritage CP {01 Heritage CT
Phoerixuliie, PA _ bboonixvilla, PA . .
yose0-4786 18460-4786

 

 

Neier Menuet Insurances Company

 

 

 

 

 

Natlonaide Mutual Insurance Company

PO Rex sogap PO Boat

Aoleigh N¢ 27612-0000 NAICS 28787 Raleigh Nez7612-0000 NAIC# 20787

Por questans about your palley, calryaur For questioheabout your polley, call your —
Nadenwide laagent, Your paley ly Netjonwideagent, :

Faxlnenence Agcy Incat Cox insurance Agcy Incat

§10.540,0500, 610.540,0500,

Re: Finanotud Ros,
[] Geeta Lo] mesmectsrer
Polley Nucnber Effective Bata Bapictton Dato Policy Nunibiy Effagtiva Dato re pirsiian Dato
60378267269 Mar 7, 2015 Sop, 2018 50378 207285 Mary, Anis Sop7, 2016
foay = Mak aneto fo ondtication Number ‘Yaar 2 fakile PE RENE Tt
4953 ereryiamortell ANEFMPSWOXKE10078 004 = ToyokeHighiand JSTERPAIAXSO0T1019-
24 Hour Claims 4.800.421 3695 24 Hour Claling 4.800,424,. 8538

Stavenr& Paty Gates Sevan & Pam Gates

WT Hi ect 101 Hesitaga CT

Phooniville, PA Fhoanbyitfo, PA

1 BG 40460-4788

 

Natlonwide Mutual Insurance Company

ey wert mla Insurance Company

 

POBox 30000 POBox 301

Ralelgh NC278{2-0000 NAlc# 23787 Ralelgh NC 27692.0000 NAIC # 23707
For questionsabout your policy, call yaur Forquastions abputyaur policy, call Your
Na¥onwide agent. ' Nafionwdeagent,
Cox Insurance Agey leat. Cox {naipence Agcy Incat
610.340.0500, SIOS90 0500, -

2018-08909-MI

 
Bi/13/2917 1L:4a

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 40 of 108

6165408586

6

L001518780688804 18

Nationwide's On Your Side* Claims Guarantee

means fast and fair handling of your claiin.

° 24 Hour Claims 1.600.421,2538
Report Claims Anytime, Anywhere Inthe USA,

When calling, please sive these detaita;

1. Policy number and zip cade

2. Make and model year

&, Location of aeaident, Injuries and damages
4, Other Vehicle and pareone involved

if you lose your card, contact your Nationwide agent.

‘This card must be carted for production, upon
damend. It bs suggostad that you cany this card In
the beeuved velots.

Warnlag: Any awner or registrant oF a motor vehicle
who diives or parroits a tnetor vahicle te be diiven In
tls Commonwealth without the required financial
respenslolty may have his registration suspended of
Tevoked.

Note: Thiy ead le required whehr

(1)'You are Involved In mn auto accident.

(2) You are convicted of a waffic offense other than
sparking offense that requires a court
appearance.

(3 Upon request ofa pollée officer whan you ars
stopped for violating any provision af the
Vahicla Coda (74 Pa, .5,,59101-9970).

You tnust provide a copy of thle card to the
Pepartment ‘of Transporation when you request
restoration ‘of your operating pivilege or registration
which fas bean previously suspendad or revaked.

This card mutt be carted for production, upon
demand, it ls suggestad that you carry this cour In
ie Insured vohino.

Waring: Any owner or registrant of a moter vehica
Wito chivas oF parmits 2 motor véeli¢ie to ba driven In
this Commoénwealtty without the pequijed financial
respponstflty may have his registratloyt suspended or
reve!

Note: This card is required when:

(7) You sta invelved in an auto acefdant.

(2 You nya convicted ofs trafficoffanse other than
a parking offense that requires a court
appearance.

G) Upon yequestof'a police officer whan you are
stopped for violating any provision of the
Vehicle Cade (75 Pa. CS, 59101-9910).

You Must provida a copy ‘of this card ta the
Department ‘of ‘Transpostation when you raquast
testoration of your aperating privilage of reglatration
which has been previously suspended ap revoked,

This cand yiuet ba carried for production, upan
damand, It ie suggestad that you cany this card In
tha Insured vehicle.

Warning! Any owner of registrant of a motor vahicle
who difves or peanits a motor vehicle to be drivan In
this Commonwaalth without the required Anancial
reepooalty may haya hig registration suspanded or
favo

Hote: This catd is required when:

(1) You ef2 Involyad in an auto gecident.

(4 You are conyierad of a traffic offense other than
a parking offense that tequivas a court
appearance, .

(3) Upon request ofa police officer when you are
stopped for Violating any provision of the
Vehicle Coda (75 Pa. CS, §8107-9910);

You rust provide p copy ‘of thiy card to -the
Department of Transportation when you request
rastoration of your oparating privilage or registration
whieh has basen previously suspended or revoked.

Thi card must be carried for production, upon
demand, it is suggested that you carry this card In
the insured vahicle.

Waming: Any owner or registrant of a motor vehicle
who dives of patmits a motor vehicle to be driven in
this Copynonwealth without the raquired Alnance}
responsibilty muy have his registration suspended or
revo.

Note: Thls card is required whan:

(1) Your ave involved [n an auto accident.

{4 You are convictad of a trafic offenag other than
a patking offense that raquiras a court
appearance, .

{3) Upon requast ofa poffes officer whan You ar
stopped for violating any provision of the
Vehicle Coda ys Pa, CS, 5871019910).

You must provide a copy of this card to the
Departmant ‘of Transportation when you reqttest
restoyation of your operating privilege or registration
which has been previously suspended or ravalred,

2018-083909-MT

PAGE 12/18

 
05373000247029

6

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 41 of 108

1/13/2817 i:dd 61854085486

oy] tlamvvidia® .coxmeuranes Agcy inc
Na ny ta § Prva five Ste 102,

 

ml On Your Side Frazer, PA 19355

Signup foreonventent,
automatic bill payment
with Nationwide Easy Pay.
To lean more, aek your

atentorlog Into
rationwide.coneasypay.

 

L00151878087080418 ——_FAGE 13/18

 

Paspigedon Fabhomy 11, 2015 Paget of 8
Your Policy Renewal

Your billig gentgeaparately.
Nationwide Auto Policy

Polley Period: Mar’7, 2016 Sep 7, 20415
Polley Nimber S827E 287289

Stevan & Pam Gates
101 Heritage CT
Phoenbeille, PA
43480-4780

 

 

What's enclosed,

How to Contact Us

v

v

Insurance ldentificatian Carnis- Your (D
cards ate enclosed in this packet.

Declarafions - These pages show your
coverages under this policy, Carefully
review these defalls and call Gox Insurance
Agcy Incat 610.640.0600 or 717.786.7797
if you have questions or want to make
changes.

» General information

« Goverage Dataila

* Your Total Policy Pramiura

Insurance Dacuments- Please keep these
documents for future refarance. ,

Your Natlonwide Agent Gox insurance Agey Inc 610.840.0500 or 717.786.7797

Cuspomer Servica 4.877.868,6877
Intamet NaJonwide.com
2A-Hour Claims Reporting 1.800,424.S6SKi
Henting Impaired {TTY} 1.800.622.2421

2018-085909-MT '

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 42 of 108

1/13/2817 11:44 6105480566 Looisig¢fscseiiosis PAGE 14/16

— Preparation Feiruoy 11,2018 Pryazof?
| Natlonwide® important Rawtiders from Nationwide
4 On Your Side

  

NOTES:

Mandated Cavarage Notice:
Tho lawa of the Commonwealth of Pennsylvania, a3 enacted by the General Agsetibly, oniy naquire that yau purchase

Liabllity and First Party Medical Benefit coverages. Any additional coverage or coverages in excess of the limits required
by aw are provided only at your request aa enbancements to basic covarages.

Promiume For Basic Mandatory Covernge At The Linited Fart Option:

Vehinle#t: 2004 Toyota Highland Vehicle #2: 7988 Mercury GmamrfalL,

Gaverage Limits Premiums Coverage Litalis Premiunne

Bodily injury Liabiltty $15,000 § 56.80 ° BodiyinuryLiabity $1500 $§ 48.00
5 39,000 30,000

Property Damage Liebilty $ 6,000 $ 109.40 Properly Damage Liability 6.000 & 97.90

Medical Benefits 5,000 & {8.90 Medical Bensfits $ 5000 & 18,30

Vehicied: 1887 Dadga Dakota "Vehicle #4: 2005 Mitsublahi Lencar

Coverags Limits Premiuma Coverage Limite Premiume

Bodlly injury Liabillty S1i5.000 $ 483.30 Bodlly injury Liability $75,000 § 4686.60
$ 90,000 ‘ § 30,000 =i

Fropesiy Damage Liability & 6000 $ 101.760 Property Damage Liabijity $ 5000 8 14620

Madiéal Senefits : $ 5.000 $ 2478 Medical Benefits $ §p0a § 27,40

” Fraud Warning Notice

Any pemon who knowingly and with Intent to defraud any Ineurancs coripany er ather person files an application for
insurance or ehatement of claim containing any materially false information or concesis for the purpose of misleading,
information canceming any fact material therelo commits a fraudulent insumca act, which {s acrime and subjects such

persan fa criminal and clvil penalties.

Your pramiura for this renewaf ls $ 2,223.70, To maintain uninterrupted coverage, please pay your premivins by the due
date on tha bill, Tile Includes any change you may have made fo yaur policy, :
Thanks to five years gfaste driving you're receiving the Accident Pree discount.

Your credi{ report will only be ordered atthe start afyour policy with Natfanwide unless you requestan update. You
ray request. new oredit-hased insurance scare once each yaar te he used to rate your policy, To requestan updated

insurance score, please contact us at 1-877-302-1833.

Great news! You have samed features that have Hean automatically added to this polisy. We also want to tell you about
a different Nationwide rating plan available fn your state. This plan could possibly save you monsy and may ar may not
inciude the Ipyalty features that are included in this policy, Aalcyour agent for a trae Qn Your Side Review.

Sign up for convenient, automaile biff payment with Nationwide Easy Pay. Ta Jearm more, ask your agent or Jog in to
nationwide, com/aasypay.

Menage your aetount, make @ payment, cheok the status of a claint and receive your bill by emeil with online Account
Aceoes. Visit natonwide.com/manage- sea how easy it oan be, °

Natlenwide thanks you for your pusinegs. Our first priority is to setve yau, our Customer,

Whether you have a clalm, a quesilan, 4 eoncem, or just need a convenient service, our On Your Side promisa means we'll
be there te serve your heeds. '

Thank you tor ohoaalng Natlonwide, We value your business.

- .2018-08909-MI
@1/13/2817 11:44 61454 @a5ea6 L00151 SPBGSEHH041 8 PAGE 15/18

te

053130002467038

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 43 of 108

Propatedon February 11,2000 Poge’] of &

  

|] Mationwide® Your Policy Declarations
hom On Your Side
Nationwide Aute Palicy
Palay Period: Mar, 2016 Sen 7, 2015
Policy Number, 5937 287280
Folleyholder (Named insurod): olley Number, S837 2
Steven & Pam Gates
kt oueeee
virrorners . A . Keop these Declaretlens for your revorda.

 

 

 

sraaregman et
General Policy Information

issued: February 44,2046 :

‘These Dadlasyations are & part of fhe policy named above end Identified by the polfoy number above. ‘They supersade
any Declarations issued eerier, Your polley provides tha covarages and limits shown in the schedule of oaverages,
They apply to each insured vehicle as indicated, Your policy complies with 4he motorists" financial responsibility laws of
your stats only far vahicies for which Property Damage and Bodily Injury Liabillly coverages are provided,

Policy Petlod: March7, 2016 - September?, 2015 but only ifthe required premium for this period has heen paid and
only for‘ sik manth renewal periods if renewal premiums have been pald ae requlrad, This policy fs initially aifective at
{1} the fime the application for insurance Is completed, or (2) 12/01 a.m, on the first day af the policy pariod, whichever *
ig later. Bach renewal period bagins ana ends et 12:07 a.m. standard time atthe address of the named insured stated
herein, This polley explees at 12:07 a.m. atthe address of tha named insured stated herein,

Your cartier js Nationwide Mutual Inetiraca Company, NAIC 23787,

|

JRIPORTANT MESSAGES:

IF THIS DECLARATIONS PAGE SHOWS THAT COLLISION COVERAGE APPLIES TO YOUR AUTO, THERE [3 ALSO

COLLISION COVERAGE FOR DAMAGE TO A RENTED AUTO. COVERAGE If SHRJECT TO CONDITIONS AND
LIMITATIONS LISTED Ih THE POLICY ORATTAGHED ENDORSEMENTS.

 

 

 

 

 

 

 

a EA EAE EEE
Pramlum Summary and Other Charges
Toyots Highland § 88449
{ga Mercury Grorle $ 353.00
1987 Dodge Dakota 3 426.80
2005 Mitzubiohl LancerE & 728,60
Total ForPoliny Coverage, Jeane was: Sc areeZ0.00
= TofaiPolloyPremlum § 2,223.70
How You Saved on this Policy with Nationwide
« Paasive Rapfraint ~ Safg Driver ;  Acoldent Free
« Good Student + Anil Theft Device + ¢ Multi Car
» Home & Car + Affinity

Thankyou for baing along-fesm customer. '

yeta Continued on the next page

2018-08909-MT
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 44 of 108

@1/13/2817 11:44 5185492586 Loo15188cvreso418

  

Preaproxian Fabnucy 44, 2018 PagaZof&

 

 

 

 

| | Nationwide® - Your Policy Declarations
Lemme} ON Your Side
Nationwide Aute Policy
Policy Period: Mat7, 2018- Sep 7, 2015
Foy coverage definitions and descriptians, Policy Number: $837 287298
visit Nationwide.com . ,
Listed Griver{ap
amie Bate of Birth Marital Status
StevenE Gates 62/09/59 Married
Pamala { Gatas 09/02/69 Mamfed
ByyanaP Gates 04/45/82 Ingle
Steven R Hill 08/14/80 Single
Adryana A Grigs 10/02/06 Single
Inauved Vehicle(s) and Schedills of Coverages
vv Sane aannier aor eta S.s0an
2004 Toyota Highland .
VIN JTBEP21AX4004 1013
Caverages . Limits of Liability Premium
_ Comprehensiveand 9 1,500 Actual Cash Value Less 3 100 $ 70.40
IN Customization :
Including Gar Key
Replacement Cayeraga
Colalon and $ 71,800 Actual Cash Value Less 8 500 a 480,70
IN Customization
Including Pet Injury
Calliston Covataga ' oo
Property Damage Liahility. $ 100,000 Each Qceutrence 129,80
Bodily injury Liability § 100,000 Eack Person
$ $00,000 Each Occurrence 149,50
Uninatred Motorists-Bodily Infury (Stacted
. € 100,000 Each Peraan
$ 800,000 Each Oocuménce 3 20.60
Underinsured Moterlste-Bodlly Injury (Stacked)
- 4  § {00,000 Esch Parson
i $ 300,000 Each Ocoltrettos $ 92,70
Loss Of Use-Renial Daye Plug Endorsement 3573 $ 20.70
$ 30 Per Day
$ $00 Per Aocident
Firet Parly Benefits
Optien 1-Medical Bensfit $ 000 § 93.40
Option 2-Incamea Less Benefit & 6,000 Total
$ 4,000 Monthly $ TSH
Option 4-Fiuneral Benetit & 2,800 $ AO
Fujl Tart
Vehicle Endorsements 34564 3475
Lienhotier-Walle Fargo Dealer § Lien Expires On Feb 19, 2019

Tofalforthis Vehicle $ 664.40

Continued on the next page

2018-08909-MI

PAGE 16/18

 
Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 45 of 108

61/13/2017 1i:d4 616540a5a6 L001518F8GF40418 PAGE 17/18
4 _ ' Properdon Februay 17,2015 Pago Sora
| Natlonwide® Your Policy Declarations
seq On Your' Side

 

 

Nationwide Aute Policy
Palioy Period! Mar?, 2015-Sep7, 2015
Polfoy Number: SES7 287288

 

 

 

ERIE ETRE eR TE SORPREIEETE! Za TITRE eager,
insured Vehicie(s) and Schedule of Coverages (continued) :
RRO Le TREE Ea
4999 Noercucy Grinrisii.
VIN 2MEFIM7EWSXX618013 .
Goverages Limita of Liability Prominm
P Damage Liability $ 100,000 Each Occurence 8 11640
Bolly Injury Liability $ 100,000 Bach Persen
% 300,000 Fach Occurrence § 126,00
Unineurad Motorisie-Bodily Injury (Slacked)
§ 700,000 Each Parson
hm & 300,000 Each Occurrence $ 20.50
&  —_- Underineuree otoriste- Bodily Injury (Stacked)
& $ 100,060 Each Person
w $ 300,000 Each Gecurrence % 82.70
S Firat Party Benefila
& Option t-Madical Benefit $ §,000 $ 30.80
{2 Option 2-Incame Loss Benefit $ G00 Total
m $ 4,000 Menthiy $ 7.40
9 Option4-Funeral Benefit § 500 g 40 .
Full Tart (ie
Totalfarihle Vehicle 8 993.00
1887 Dodge Dakota " oS
VIN 1B7GN14M2HES 15598
Goverages Limite of Liatsllity Premlam
Property Damage Liability $ 100,000 Each Occurence $ 120.50
as Bosily injury Liahility § 700,000 Each Person
: § 300,000 Eack Occunence $ 440.20
Unineured Moiciiste-Bodlly injury (Stacked) '
. # 100,000 Each Person
. § 300,000 Each Occurrence & 20.60
Underinsured Motorists-Bodily Injury (Stacked)
$ (00,000 Each Person
$ 390,000 Each Qceurrence 8 82.70
First Panty Benefits :
Opflori 1-Medical Benefit 8 6,000 5 4130
Opfien 2-\ncome Loss Benefit § 8,000 Total
$ 1,000 Monthly $ 47.00
Option 4-Funeral Benefit § 2,600 $ 40
Full Tort
Totalforthis Vehicle $ 428.80
Continued on the next page

2018~08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 46 of 108
—

61/13/2017 11:44 6165409546 Loo1s18t8o7eg0418 PAGE 18/18

Preparadon Feboy 91,2015 Puge49fh

 

 

 

 

 

 

 

 

| Nationwide? Your Policy Declarations
t On YourSido
Natlonwide Auto Policy
Policy Pétiod: Mar7,201§-Sep 7, 2018
Policy Number: 58372287289
SE F SY oe ES
insuved Vehicle(s) and Scheduie of Coverages (continuad) .
een carrer eT aes Ea tN PETS ELSE
2006 Hiltsubishi Lancer E
VIN JAQAIZBEBSUDS1401
Coverages Limite of Liability Premium
Comprehensive and $ 4,500 Actual Cash Value Less $ 500 $ 43.80
IN Gustomizafien
including Gar Key
Replacement Govetage ‘
Collision’and $4,500 Actual Cash Value Logs $1,000 $ 182.20
IN Customization
Including Pet lajury
Collision Coverage
Property Damaga Liability $ 100,000 Each Occurence Fi] 137.76
Bodily Injury Liabiligy § 100,000 Each Person
§ 300,000 Each GQeeurence $ 175.80
Uninsured Motoriets-Bodily injury (Stacked) .
, . & 400,000 Each Person
' $ 30,000 Beeh Occumence $ 20.50
Lindavinsurad Motonats-Bodily injury (Btacked! ie
® 100,000 Each Person :
$ 300,000 ExchOccuvenca |. . «- §$ 92.70
Loss Of Uee-Rental Saya Plus Endorsament 8573 $ 20.10
. t 20 Par Day
$ 990 Per Aceldent
Firat Party Benelits ' .
. Option tMadical Benefit $ §&,000 $ 45,80
Option 2-/ncame Lose Benafit & §00 ‘Total
$ 1,000 Monthly & 40.20
Option 4-Funeral Benefit $ 2500 , $ 60
Full Tort
Vehicle Endorsements 3455A, 3475
Tatalforthis Vehicla § 729,60
epee aE NETEE eee
Policy Levat Schedule of Coverages
Coverages Limits of Liability Premium
Raadsite Acaletanca Plus- Govers Disablement 5 20.00
, Up To 100 Miles/$100 Lockout’
$ §00 Tip interruption
. Rodoreement 3435
Accident oe Festure . inc}
- Currently Eligible Ta Use
TofalforPalicy Coveragss = $ 20.00
Reet rae
Continued on the next page

2018 -08909-MT

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 47 of 108

L00151818073090418

EXHIBIT D

2018-08909-MT

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 48 of 108

L00151818074090418

Certification

I, Brett Sutton, as a duly authorized Nationwide Insurance associate
entrusted with oversight of the system of record from which this copy was
produced, based upon information and belief, certify under the penalty of
perjury that this attached copy of policy 58 37 D 855297 was made at or
near the time of certification, as part of regularly conducted business

‘ activities, and is a true and accurate copy of the official record kept as part

+. of regular business activities.

_-ABruth Sutin Date: June 23, 2015

Signature

Brett Sutton

Print Name

Processor, Inaging
Title

& Po Agiecen
2018-08909-M7 Sy ol

ia b te
05172000582013

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 49 of 108

L00151818075090418
Financial Responsibility Identification Card

Preparedon December 18,2014

s 8 e Detach your identification cards along the perforated lines.
Nati o nwides * Keep this cardin your vehicle.
in YOUF aide « See section following ID Cards for What's enclosed.

 

IMPORTANT NOTICE about your
Financial Responsibility ID Card

Pennsylvania law requires insurance companies to provide each Pollcyholder with an Identification (ID) Card for
each insured vehicle, The card shows that a Liability Insurance Policy has been issued which satisfies the
financial responsibility requirements of the law.

You are required to maintain financial responsibility on each vehicle, Itis against Pennsylvania law to use the ID
card fraudulently for example as proof of financial responstbility after the policy |s terminated,

Your ID Card may be used for vehicle registration and replacing license plates. It must also be shown to any
police officer, judge or hearing officer if requested. In the event of an accident your [D card may be used to

exchange information with other drivers,

if you lose your ID card or have any questions aboutits use just get in touch with your agent,

 

 

[J Financial Responsibility BS
(dentlfication Gard PLANEVEMAIIA CAnMOUREAM
PollcyNumber Effective Data Expiration Date

GB37b 966207 Jul 13,2015

“as aero ggy — HOTA MOREL vam Eno eso oats
S55] Mekelotslcrmsco Yablclessaiieetion vember

24 Hour Claims 1.800.421.3838

Jan 413, 2015

Sign up for convenient, automatic bill Steven Gates
payment with Nationwide Easy Pay. To he Herltage CT
learn more, ask your agent or log in to ae

natfonwide.com/easypay.

 

Natlonwide Mutual Insurance Company

 

 

 

 

 

 

PO Box 30000
Raleigh NC 27612-0000 NAIC # 23787
For questions about your policy, call your
Nationwide agent,
Cox Insurance Agcy Incat
610.540.0500.
Financfal Responstbiilly (FEB) Financial Responsibility ‘=D
Identification Card panusyLeinencenueeay Identification Gard Pernt ee nunEAn
Policy Number Effective Date Explration Date Policy Number _ Effective Date Explration Date
6837D 866207 van 43, 2016 Jul TS, 2646 $837D 885297 Jan 13, 2048 Jal 13, 2016
Yeor MakefVode] Vehicle ictantification Number Year Make/Model Vehicle aieseen Number
2000 =Ford/F160 Wor 4FTZFA729YNA4E3dS 2044 9 Nissan/Pathflad SNIARINBIBCE1124
24 Hour Claims 1.800.421.3836 24 Hour Claims 1.800.421.3535
Steven Gates Steven Gates
103 Heritage CT 101 Heritage CT
Phoenixville, PA Phoenixville, PA
19460-4786 19460-4786

 

Nationwide Mutual Insurance Company

PO Box 30000

Ralelgh NC 27612-0000 NAIC # 23787
For questions about your poltcy, call your
Nationwide agent,
Cox Insurance Agcy Inc at
610.540.0500.

Natlonwide Mutual Insurance Company

PO Box 30000

Raleigh NC 27612-0000 NAIC 4 23787
For questions about your policy, call your
Nationwide agent,
Cox Insurance Agcy Inc at
610.540.0500,

42018-08909-Mes

 
_ Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 50 of 108

L00151818076090418

Nationwide's On Your Side® Claims Guarantee

means fast and fair handling of your claim.

24 Hour Claims 1.800.421.3535
Report Claims Anytime, Anywhere In the U.S.A.

When calling, please give these details:

1. Policy number and zip cade

2. Make and model year

4. Location of accideni, injuries and damages
4, Other vehicle and persons invalved

If you lose your card, contact your Nationwide agent.

This card must be carried for production, upon
demand. It Is suggested that you carry this card In
the Insured vehicle.

Warning: Any owner or registrant of a motor vehicle
who drives or permits a motor vehicle to be driven in
this Commonwealth without the required financial
responsibility may have his registration suspended or
revoked,

Note: This card is required When:

(1) You ara involved in an auto accident,

(2) You are convicted of a traffic offense other than
a patking offense that requires a court
appearance.

(3) Upon request of a police officer when you are
stopped for violating any provision of the
Vehicle Code (75 Pa. C.5., §§101-9910),

You must provide a copy of this card to the
Department of Transportatlon when you request
restoration ‘of your operating privilege or registration
which has been previously suspended or revoked.

This card must be ecartied fer production, upon
demand. it ls suggested that you carry thls card fn
the Insured vehicle.

Warning: Any owner or registrant ‘of a motor vehicle
who drives or permits a motor vehicle to be driven in
this Commonwealth without the required financial
responstbllity may have his registration suspanded or
revoked,

Note: This card is required when:

(1) You are involved In an auto accident.

(2) You are convicted of a traffic offense other than
a parking offense that requires a court
appearance.

(3) Upon request of a police officer when you ara
stopped for violating any provision of the
Vehicle Code (75 Pa. C.S., §§101-9910),

You must provide a copy of this card to the
Department ‘of Transportation when you request
restoration ‘of your operating privilege or registration
which has been previously suspended or revoked,

 

Sign up for convenient, automatic bill

payment with Nationwide Easy Pay. To

lear more, ask your agent or log in to
nationwide.com/feasypay.

 

 

 

This card must be carried for production, upon
demand. It fs suggested that you carry this card In
the insured vehicle.

Waming: Any owner or registrant ‘of a motor vehicle
who drives or permits a motor vehicle to be driven In
this Commonwealth without the required financial
responstbllity may have his registration suspended or
revoked.

Note: This card Is required when:

(1) You are Involved in an auto accident,

(2) You are convicted of a traffic offense other than
a parking offense that requires a court
appearance,

(3) Upon request of a police officer when you are
stopped for violating any provision of the
Vehicle Code (75 Pa. C.S., §§101-9910).

You must provide a copy of this card to the
Department ‘of Transportation when you request
restoration of your operating privilege or registration

which has been previously suspended or revo) ed.
05172000582022

_Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 51 of 108

L00151818077090418

Prepared on December 18,2074 Page 4 of 2

~ | Nationwide®  coxmsurance agcy inc Your Policy Renewal
On Your Side Preven PA S355

 

Your billis sent separately.
Nationwide Auto Policy

Policy Period: Jan 13, 2015 - Jul 13, 2015
Policy Number: 5837D 855297

Reena i acon SHEE

if Sign up for convantent, f
a automatic bill payment w
i with Nationwide Easy Pay. ia en aates cr
Be To learn more, ask your ie Bi ‘1 Heritage PA
is agent or log in to Hie hoenixville,

; ih 19460-4786

BAH
Rees

Be

ie nationwide.com/easypay.
ey,

bes RST ws oth)
Ph ceeuoennans wammrsc ves ofseemerl

 

¥ insurance Identification Cards - Your ID
cards are enclosed in this packet.

1 —______! - Declarations - These pages show your
What's enclosed coverages under this policy. Carefully
review these details and call Cox Insurance
Agey Inc at 610.549.0500 or 717.786.7797
if you have questions or want to make
changes.

* | General Information

* Coverage Defails

* Your Total Policy Premium

¥ insurance Documents - Please keep these
documents for future reference.

 

¥ Congratulations! You saved on your policy
premium because you are a member of the
PENNWIYLVANIA FARE RUREAL Farm Bureau®,

Farm Buroau is a registered service matk of American Farm Bureau
Federation wed with icense by Nationwide.

How to Contact lis

Your Natlonwide Agent Gox Instirance Agoy Inc 610.840.0500 or 777.786.7797
Customer Service 4.877.668.6877

Internet, Nationwide.com

24-Hour Claims Reporting 1.300.424.3585

Hearing Impatred (TTY) 4.800.622.2421

2018-08909-MI

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 52 of 108

L00151818078090418

Praparedon December18,2014 Page Zof2
Nationwide®é Important Reminders from Nationwide
| On Your Side

 

NOTES:

Mandated Coverage Notice:
The laws of the Commonwealth of Pennsylvania, as enacted by the General Assembly, only require that you purchase

Liability and First Party Medical Benefit coverages. Any additional coverage or coverages In-excess of the limits required
by law are provided only at your requestas enhancements to basic coverages.

Premiums For Basic Mandatory Coverage At The Limited Tort Option:

Vehicle #1: 2011 Nissan Pathfind Vehicle #2: 2000 Ford F150 Wor
Coverage Limits Premiums Coverage Limits Premlums
Bodily Injury Liability $15,000 $ 74.10 Bodily Injury Liability $15,000 $ 687,20
$ 30,000 $ 30,000

Property Damage Liability $ 65,000 $ 125.70 Property Damage Liability $ 5000 $ 127.10
Medical Benefits § 5000 $ 29.80 Medical Benefits $§ 5000 $$ 2270
Vehicle #3: 2001 Mercedes Benz £320 Awd
Coverage Limits Prerniums
Bodily Injury Liability $15,000 $ 454.40

$ 30,000 ce
Property Damage Liability $ 5000 $ 95,00 é
Medical Benefits $ §000 $ 23,00
Fraud Warning Notice

Any person who knowingly and with intent to defraud any insurance company or other person files an application for
Insurance or statement of clairn containing any matetially false information or conceals for the purpose of misleading,
information conceming any fact material thereto commits a fraudulent Insurance act, which Is a crime and subjects such

person to criminal and civil penalties.

Your premium for this renewal ls $ 2,026.10, To maintain uninterrupted coverage, please pay your premium by the due
date on the hill. This includes any change you may have made to your policy.

Thanks to five years of safe driving you're receiving the Accident Free discount.

Your credit report will only be ordered at the start of your policy with Nationwide unless you request an update. You
may request a new credit-based insurance score once each year to be used to rate your policy. To request an updated
insurance score, please contact us at 1-877-302-1833,

Great news! You have earned features that have been automatically added to this policy. We also want to tell you about
a different Nationwide rating plan available in your state. This plan could possibly save you money and may or may not
include the loyalty features that are included in this policy. Ask your agent for a free On Your Side Review.

Sign up for convenient, automatic bill payment with Nationwide Easy Pay. To learn more, ask your agent or log in to
nationwide.com/easypay,

Manage your account, make a payrnent, check the status of a claim and receive your bill by email with online Account
Access. Visit nationwide.com/manage - sse how easy it can be.

Ifyou had an accident, what would you drive while your caris being fixed? Nationwide offers coverage that reimburses
you for rental car costs so you can slay on the road. For more information contactyour agent.

Nationwide thanks you for your business. Our first priority (sto serve you, our Customer.

Whether you have a claim, a question, a concern, or Just need a convenient service, our On Your Side promise means we'll
be thereto serve your needs. :

Thank you for choosing Nationwide. We value yaur business.

42018-08909-MT

 
05472000582031

"2

_ Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 53 of 108

L00151818079090418

Nationwide®
On Your Side

 

Policyholder (Named Insured):
Steven Gates

101 Heritage CT

Phoenixville, PA

19460-4786

Prepared on December 16, 2014 Page 1 of 6
Your Policy Declarations
Nationwide Auto Policy

Policy Period: Jan 13, 2015 - Jul 13, 2015
Policy Number: 5837D 855297

Keep these Declarations for your records.

 

General Policy Information

Issued: December 18, 20714

These Declarailons are a part of the policy named above and identified by the policy number above. They supersede
any Declarafions issued earlier. Your policy provides the coverages and limits shown [n the schedule of coverages.
They apply to each insured vehicle as indicated. Your palicy complies with the motorists’ financial responsibility laws of
your state only for vehicles for which Property Damage and Bodily Injury Liability coverages are provided.

Policy Period: January 13, 2015 - July 13, 2078 but only [f the required premium for this period has been paid and
only for six month renewal peliods if renewal premiums have been paid as required. This policy is initially effective at
(1) the time the application for insurance is completed, or (2) 42:01 a.m. on the first day of the policy period, whichever
is later. Each renewal period begins and ends at 12:01 a.m. standard time at the address of the named insured stated
herein. This policy expires at 12:01 a.m. atthe address of the named insured stated herein.

Your carrier is Nationwide Mutual Insurance Company, NAIC #23787.

 

 

IMPORTANT MESSAGES:

IF THIS DECLARATIONS PAGE SHOWS THAT COLLISION COVERAGE APPLIES TO YOUR AUTO, THERE IS ALSO
COLLISION COVERAGE FOR DAMAGE TO A RENTED AUTO, COVERAGE [S$ SUBJECT TO CONDITIONS AND
LIMITATIONS LISTED IN THE POLICY OR ATTACHED ENDORSEMENTS,

 

 

 

 

Premium Summary and Other Charges

 

 

 

 

3011 Nissan Pathfind “$863.90
2000 Ford F150 Wor $ 47440
2001 Mercedes Benz £320 Awd $688.19
Total Policy Premium $ 2,026.10
How You Saved on this Policy with Nationwide .
» Passive Restraint ¢ Safe Driver * Accldent Free
» Good Student « Anti Theit Device * Multi Car
» Horne & Car « New Vehicle * Farm Bureau Member
Thank you for being a long-term customer.
Listed Driver(s)
Name Date of Birth Marifal Status
Steven E Gates 02/09/58 Married
Pamela J Gates 09/02/59 Married
Steven R Hill 08/14/80 Single
Bryanna P Gates 04/15/92 Single
Adryana A Gates 10/02/96 Single
Continued on the next page

V-105

2018-08909-mMer

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 54 of 108

Nationwide®
On Your Side

a

i
tenes

 

For coverage definitions and descriptions,
visit Natlonwide.com

L00151818080090418

Preparedon December 18, 2014 Page 2 of B
Your Policy Declarations
Nationwide Auto Policy

Policy Periad: Jan 13, 2015 - Jul 13, 2015
Policy Number: 5837D 856297

 

Insured Vehicle(s) and Schedule of Coverages

2011 Nissan Pathfind
VIN 5N1IARIN81BC611243

Coverages
Comprehensive and $ 1,500
IN Customization
Including Car Key
Replacement Coverage
Collision and $ 1,500
IN Customization
Including Pet injury
Collision Coverage
Property Damage Liability
Bodily Injury Liability

Uninsured Motorists-B odily Injury
Underinsured Motorists-Bodily Injury

‘Towing and Labor

First Party Benefits

Option 1-Medical Benefit
Option 2-Income Loss Benefit

Option 4-Funeral Benefit
Full Tort

Vehicle Endorsements 3455A 3475

Limits of Liabitity Premium

Actual Cash Value Less $ 100 $ 91,20

Actual Cash Value Lees $ 500 $ 267,10

$ 50,000 Each Occurrence $ 143.50

$ 100,000 Each Person

$ 300,000 Each Occurrence $ 194.90
(Stacked)

$ 700,000 Each Person

$ 300,000 Each Occurrence $ 19.10 .
(Stacked) [ese

$ 100,600 Each Person

$ 300,000 Each Occurrence § 86.20

$ 50 Each Disablement $ 1.30

$ 5,000 $ 49.60

$ §,000 Total

& 4,000 Monthly $ 40.60

$ 1,500 $ 40

Totalforthis Vehicle $ 863,90

Continued on the next page

2018-08909-MST

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 55 of 108

  

|] Nationwide®
freee On Your Side

L00151818081090418

Preparedon December 16, 2014

Page 3.0f 6

Your Policy Declarations

Nationwide Auto Policy
Policy Period: Jan 13, 2015 ~ Jul 13, 2015
Policy Number: 5837D 855297

 

Insured Vehicie(s) and Schedule of Coverages {continued)

2060 Ford F150 Wor
VIN 1FTZF1729YNA45343
Coverages

Property Damage Liability
Bodily Injury Liability

Uninsured Moforists-B odily Injury
Underinsured Motorists-B odily Injury

First Party Benefits
Option 1-Medical Benefit
Option 2-Income Loss Benefit

05172000582040

Option 4-Funeral Benefit
Full Tort

Limits of Liability

$ 50,000 Each Occurrence
$ 100,000 Each Person

$ 300,000 Each Occurrence
(Stacked)

$ 100,000 Each Person

$ 300,000 Each Occurrence
(Stacked)

$ 100,000 Each Person

$ 300,000 Fach Occurrence
$

$

$

$

5,000
5,000 Total
4,000 Monthly
4,500

Total for this Vehicle

 

2001 Mercedes Benz E320 Awd
VIN WDBJF82J41X051084

Coverages
Comprehensive and $ 1,500
IN Customization
including Car Key
Replacement Coverage
Collision and $ 4,500
IN Customization
Including Pet Injury
Collision Coverage
Property Darnage Liability
Bodily injury Ltability

ES

Uninsured Motorlsts-Badily Injury

Underinsured Motorists-Bodily Injury

Limits of Liability
Actual Cash Value Less $ 400

Actual Cash Value Less $ 500

$ §0,000 Each Occurrence
§ 100,000 Each Person

$ 300,000 Each Occurrence
(Stacked)

$ 100,000 Each Parson

$ 300,000 Each Occurrence
(Stacked)

42018-08909-Mo

Premium
$ 445,00
$ 176,70
$ 19.10
$ 86.20
$ 37,80
$ 9,00
$ 30
§ A74,10

Pramium
$ 91.30
$ 491.20
$ 108.40
$ 143.00
$ 19.10

Continued on the next page

 

 

 

 

Rs

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 56 of 108 |

L00151818082090418

Preparedon December 18,2014 Page 4 of 6

Nationwide® Your Policy Declarations
On Your Side

 

Nationwide Auto Policy
Policy Period; Jan 13, 2015 - Jul 13, 2015
Policy Number: 5837D 855297

 

Insured Vehicle(s) and Schedule of Coverages (continued)
2001 Mercedes Benz E320 Awd

 

 

 

VIN WDBJF82/41X051094
Coverages Limits of Liability Premium
§ 100,000 Each Person
$ 300,000 Each Occurrence $ 86.20
Towing and Labor $ §0 Each Disablement $ 4.30
First Party Benefits
Option 1-Medical Benefit $ 5,000 $ 38,30
Opiion 2-Income Loss Benefit $ 5,000 Total
$ 4,000 Monthly $ 9,00
Option 4-Funeral Benefit $ 1,500 $ 30
Full Tort
Vehicle Endorsements 3455A, 3475
Totalforthis Vehicle $ 688,10
Policy Level Schedule of Coverages
Coverages Limits of Liability Premium
Accident Forgiveness Feature Inc]
~ Currently Eligible To Use
Policy Form and Endorsements
V-037B Nationwide Auto Policy
Y-3329 Amendatory Endorsement
V-3457 Amendatory Endorsement (Pennsylvania)
V-3453 Amendatory Endorsement
V-3412 Automobile insurance Guarantee (Pennsylvania)
¥-3535 Amendatory Endorsement
V-B455A, Car Key Replacement Coverage
V-3475 Pet Injury Collision Coverage

Continued on the next page

2018-08909-MT

 

 
05172000582D59

Case 2:18-cv-04239-AB

 

On Your Side

eae clo

Nationwide®

Document 1_ Filed 10/02/18 Page 57of108

L00151818083090418

Prepared on December 48,2014 Page 6 of 6
Your Policy Declarations
Nationwide Auto Policy

Policy Perjod: Jan 13, 2015 - Jul 13, 2015
Policy Number: 5837D 855297

For Office Use Only; HP0230193
06/19/14 $$ 0.00

Issued By: Nationwide Mutual Insurance Company
Countersigned At: Hartisburg, PA.

By: MarkA Cox

How ta Contact Us

Your Nationwide Agent Cox Insurance Agoy Inc 610.540.0800 or 717.786.7797
Customer Service 1.877.669.6877

Internet Nationwide.com

24-Hour Claims Reporting 1.800.421.3835

Hearing Impaired (TTY) 1,800.622.2421

2018~08909-MT

 

 
Lame! On Your Side

___Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 58 of 108 ~

L00151818084090418

Preparedon December 18,2014 Page Gols

~ | Nationwide®

 

This page intentionally blank

2018-08909-MT

 

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 59 of 108

L901 481 808G0904 18, AuTO TDS kj oo2

07/13/2006 11:10 FAX 610 692 5862

   
 

i a &
Policy Number --S05485876— SX b XSSIP7 i Nationwide
we Insurance

Named Insured Gates, Steven
Gaunty CHESTER Agent Mark Allan Cox’

TORT OPTIONS NOTICE TO INSUREDS

NOTICE TO NAMED INSUREDS

A. "Limited Tort"|Option - The laws of the Commonwealth of Pennsylvania give you the right to cheose a form
of Insurance that liritts your right and the rights of members of your household to seek financial compensation
for ifijuries causdd by other drivers. Under this form of insurance, you and other household members covered
unde this policy may seek racovery for all madicaf and other out-of-pocket expenses, but not for pain and
suffering or othe’ nonmonetary damages unless the Injuries suffered fall within the definition of “serlous injury"
as set forth in the policy, or unleas ane of several other exceptions noted in the policy applies. The annual
pramium for basis coverage as required by law under this "limited tort" option Is $1,500.00.

Additional coveriiges under this optlon are available at additional cost.

If you wish to chrose the “limited tort" option described In paragraph A, you must sign this notice where
indicated below and return it. If you da not sign and return this nofica, you will be considered to have chosen the
“full tori” coverage as described In paragraph B and you will be charged the "full tort" premium.

(wish fo choose the "limited fori’ option described in Paragraph A:

 

 

Named Insured Date
B. "Full Tort" Optian - The laws of the Commonwealth af Pennsylvania also give you the sight to choose a form
of insurance under which you malniain an unrestricted right for you and the members of your household to sask
finangial compensation for injuries caused by other drivers. Under this form of Insurance, you and other ‘
household members covered under this policy may seek recovery for all medical and other out-of-pocket
expenses and mty also seek financial compensation for pain and suffering and other nonmonetary damages
as a result of injulies caused by other drivers. The annual premium for basic coverage as required by law'under

this “full tort’ optiinis. $2,050.40 __,
Additional coverayes under this option are available at additional cost.

If you wish to choose the "full tori" optlon described in paragraph B, you may sign this notice where indicated
below and return It. However, if you do not sign and return this notice, you will be considered to have chosen
the “full tort" coverage as described In paragraph B ard you will be charged "full tort’ premium.

| wish A Tee ete, B:
/ if

#

 

Named Insured Date
CG. You may content your Insurances agent, broker or company to disouss the cast of other coveragas,

V- 0005 - A (3 = 06) Page 1 of 2

2018-085909-MT
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 60 of 108

07/15/2006 11:31 RAX 610 692 5962 1,001518180870004 18 AUTO TDS joos
SED:

Policyholder Name +: GATES, STEVEN Policy Nunber : -seee83e7

Pennsylvania law requires Insurers to provide each auto Polioyholder or
Applicant for auto insurance with information concerning certain first party
injury coverages and options. Below is the officially required information,

Please read it marefully before signing.

IMPORTANT NOTICE
INSURANCE COMPANIES OPERATING IN THE COMMONWEALINO OF PENNSYLVANIA ARE REQUIRED
BY LAW O MAKE AVATLABLE FOR PURCHASE THE FOLLOWING BENEFITS FOR vot, YOUR
SPOUSE OR OTHER RELATIVES OR MINORS IN TOUR CUSTODY OR IN THE CUSTODY OF YOUR
RELATIVES, RESIIING IN YOUR HODSEMOLD, OCCUPANTS OF YOUR MOTOR VEHICLE OR

PERSONS STRUCK 3¥ YOUR MOTOR VEHICLE:

 

(1) MEDICAL HENEFITS, UP TO AT LEAST $100,000.

(1.1) EXTRAORDIWARY MEDICAL BENEFITS, FROM $100,000 TO $1,100,000 (THTS
BENEFET OWLY APPERTES TO YOU OR YOUR RELATIVES RESIDING IN YOUR HOUSEHOLD)
t

(2) INCOME LOSS BENEFITS, UP TO AT LEAST $2,500 PER MONTH UP TO A MAXIMUM
BENEFIT Qi AT LEAST $50,000.

(3) ACCIDENEA, DEATH BENEFITS, UP TO AT LEAST $25,000.

{4} FUNERAL BENEFITS, $2,500.

(5)° AS AN ALTERNATIVE TO RARAGRAPHS (1), (2), (3) AND (4), A COMBINATION
BENEFIT UP YO AY LEAST $177,500 OF BENEFITS TN THE AGGREGATE OR BENEFITS

PAYABLE Ul? TO THREE YEARS FROM THE DATE OF THE ACCIDENT, WHICHEVER occuRS
FIRST, SUBJECT TO A LIMIT ON ACCIDENTAL DEATH BENEYIT OF UP TO $25,000
AND A LIMIT ON FUNERAL BENEFIT OF 52,500.

{6) UNINSCRED, UNDERINSURED AND RODILY INGURY LIABILITY COVERAGE UP TO aT
LHAST $100,000 BECAUSE OF INJURY TO ONE PRRSOW IN ANY ONE ACCTDENT AND UP
TQ AT LEAYT §300,000 BHCAUSH OF INJURY TO TWO OR MORE PERSONS IN ANY ONE
ACCIDENT OR, AT THE OPTION OF THE INSURER, WP TO AT LEAST $300,000 IN A
SINGLE LIMIT FOR THESE COVERAGES, EXCEPT FOR POLIGIES UNDER THE ASSTGNED
RISK PLAN, ALSO, AT LEAST $3000 FOR DAMAGE TO PROPERTY OF OTHERS IN ANY
ONH ACCIDENT. ADDITIONALLY, INSURERS MAY OFFER HIGHER BENEFITS LEVELS
THAN THOS ENUMERATED ABOVE AS WELL AS ADDITIONAL BENEFITS. HOWRVER, AN
INSURED MAY ELECT TO PURCHASE LOWER BENEFIT LEVELS THAN THOSE ENUMERATED

ABOVE,

YOUR SIGNATURE ON THIS NOTICE OR YOUR PAYMENT OF ANY RENEWAL PREMIUM EVIDENCES
YOUR ACTUAL KNONLEDGE .AND UNDERSTANDING OF THE AVAILABILITY OF THESE BENEFITS
AND LIMITS Af WELD AS THE BENEFITS AND GDIMITS YOU HAVE SELECTED,

Tr YOU HAVE ANY QUESTIONS OR DO NOT UNDERSTAND ALL OF THY VARIOUS OPTIONS
AVATUABLE TO YO, CONTACT YOUR AGENT OR COMPANY.

IF YOU TiO NOT GWDERSTAND ANY OF THE PROVISIONS CONTAINED IN THIS NOTICE,
CONTACT YOUR AGIINT OR COMPANY BEFORE YoU SIGN,

ve raceived anil read this IMPORTANT NOTICH.
off 06
‘ ate

ae

Your signature udkpewledgeas y

Signal: of Policyhdétder/Applicant

We urge you to Ireep this notice as part of your auto insurance records. You may
want to refer to Ss information at some future time.
2018-08909-M7
 

___Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 61 of 108

 

10/26/2006 15:22 FAX G10 692 5982 £001548180880904 18 AUTO TDS aoe

REJECTION OF STACKED UNINSURED COVERAGE LIMITS UM 3

By signing this waiver I am rejecting stacked limits of uninsured
motorist coverage under the policy for myself and members of my
household under which the limits of coverage available would be the
sum of limite for each motor vehicle insured under the policy.
Instead the limits of coverage that I am purchasing ghall be reduced
to the limits stated in the policy. I knowingly and voluntarily
reject the stacked limites of coverage. I understand that my
premiums will ba reduced if I reject this coverage.

=e Sete ohh

 

Ca of First/Nemkd Insured f Date
Policy 808552397
Agent RK ALLAN COX County

2018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 62 of 108

10/25/2006 15:22 FAX 610 692 5982 LOO 1548 120900204 1 8 AUTO TDS kjoos

RECHCTICN OF STACKED UNDERINSURED COVERAGH LIMITS VIM 3

By signing this waiver I am rejecting stacked limits of underinsured
motowist coverage under the policy for myself and members of my
household under which the limits of coverage available would be the
sum of limits for each motor vehicle insured under the policy.
Instead the limits of coverage that I am purchasing shall be reduced
to the limizs stated in the policy. I knowingly and voluntarily
reject the stacked limits of coverage. I understand that my
premiums will be reduced if I reject this coverage.

@ ye _ chp

 

‘Signaturé of First Wamed’ Insured 7 bate
Policy er 58D855297
Agent ALLAN COR County

2018-08909-MT

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 63 of 108

L00151818091090418

| Nationwide’
sat J Insurance .. .

Endorsement 3475 ~— Pet injury callislon coverage
Please attach this important addition to your auto policy,
The palicy is amended to provide Pet injury collision coverage.

Coverage is subject to all terms and conditions of the policy, except as changed by this
endorsement.

Pet Injury collision coverage ;
If you have Collision coverage, as shown in the Declarations, we will reimburse you reasonable

expenses as cetermined by us, up to $500 for injury to your or a relative’s dog or cat. The
following expenses are covered:

1. Necessary veterinary expenses, including medicines; and
2. The cost to replace your dog or cat Cwith similar dog or cat), if injury results in death.

The most we will pay is $500 per occurrence for all expenses regardless of the number of

dogs and cats involved. .

Coverage is subject to the following conditions:

1. It applies only to a dog or cat owned by you or a relative,

2, It applies only if the dog or cat is injured while inside your alte at the time of a covered
Collision loss.

3. Our obligation to pay for an injury under this coverage has no effect on any other policy
that you have with us.

No deductible applies to any payments made under this endorsement.

This endorsement applies as stated in the policy Declarations.

The endorsement Is issued by the company shown in the Declarations as the issuing
company.

Vr3475

©2009 Nationwide Mutual insurance Company, All Rights Reserved / Nationwide Mutual Insurance Company and

Affiliated Companies / One Nationwide Plaza Columbus, OF 43215
Nationwide, the Nationwide framemark, and Nationwide is On Your Side are service marks of Nationwide Mutual

insurance Company
2018-08909-MS

 
 

  

_ Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 64 of 108

L00151818092090418

i Nationwide’
Insurance ..

 

Hsl[eantad}

Endorsement 3455A — Car key replacement coverage
Please attach this important addition to your auto policy.
The policy is amended to provide Car key replacernent coverage.

Coverage is subject to all terms and conditions of the policy, except as changed by this
endorsement.
Car key replacement coverage

IF you have Comprehensive coverage, as shown in the Declarations, we will reimburse you for
reasonable expense incurred to replace the key or electronic entry device for your auto and

for the services to gain entry into your auto.
The most we will pay is $400 per occurrence for all expenses.
Coverage is subject to the following conditions:

1. The key or electronic entry device for your auto is lost, stolen, disabled or locked in your
auto and you are unable to enter your auto,

2. Original copies of receipts for services must be submitted before reimbursement is
payable.

No deductible applies to any payments made under this endorsement.
This endorsement applies as stated in the policy Declarations.

The endorsement is issued by the company shown in the Declarations as the issuing
company.

V-3455-A

©2009 Nationwide Mutual insurance Company, All Rights Reserved / Nationwide Mutual Insurance Company and

Affiliated Companies / One Nationwide Plaza Columbus, OH 43215
Nationwide, the Nationwide framemark, and Nationwide is On Your Side are service marks of Natlonwide Mutual

insurance Company
2018 -08909-MT

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 65 of 108

L00151818093090418

 
  

 
 
  

Endorsemeni 3535
Amendatory Endorsement

i
|
|

UEtoaee

 
  

Please aitach this Important addition to your auto policy.

With this endorsement, the policy Is amended as follows:
MUTUAL POLICY CONDITIONS Is replaced to read:

MUTUAL POLICY CONDITIONS AND PROXY

(Applicable only to policies Issued by Nationwide Mutual Insurance Company - Nationwide Mutual
Fire Insurance Company.)

lf this policy is Issued by Nationwide Mutual Insurance Company or Natlonwide Mutual Fire Insurance
Company, the policyholder is a member of tha company Issuing the pollcy while this or any other
pollcy Issued by one of these two companies Is Jn force, While a member, the policyholder Is entitled
to one vote only - regardiass of the number of policies issued ta the policyholder - either in person or
by proxy at meetings of members of sald company,

By accepting this policy of insurance, the member appolnts the Chairman of the Board of Directors of
the company, with full power of substitution, to be the member's proxy, and such Individual Is
authorlzed and empowered to vote on behalf of the member on all matters presented for vote at any
membership meeting of the company. The proxy will continue In force for the full duration of this
polley or any renewal thereof Issued by the company to the member. This proxy may be revoked at
any tlme by providing written notice of such revocation to: Secretary, Natlonwide Mutual Insurance
Company/Natlonwide Mutual Fire Insurance Company, Attention: Proxy Revocation, One Nationwide
Plaza, Columbus, Ohio 49215. The member may also revoke this proxy [n person at any meeting of
the members by so announcing In the open meeting before any vote Is taken or the proxy authority Is
exercised, ,

This proxy granted to the Chalrman of the Board of the company will be superseded by any ather
valld proxy presented to the Secretary of the company In accordance wlth the Amended and
Restated Bylaws of the company under Arilcle Il, Section 7.

The annual meeting of members of the Nationwide Mutual Insurance Company will be held at the
Home Office at Columbus, Ohfo, at 10 a.m. on the first Thursday of April. The annual meeting of
members of the Nationwide Mutual Fire Insurance Company will be held at the Home Office at
Columbus, Ohlo at 9:30 a.m. on the first Thursday of April. If the Board of Directors of elther of the
above companies should elect to change the ilme or place of meeting, that company will mall notice of
the change to the policyholder at the address last known to [t. The company will mail this notlce at

least 10 days In advance of the meeting date.
This policy ls non-assessable, meaning that the policyholder Is not subject to any assessment beyond
the premiums the above companies require for each polley term.
This endorsement applies as stated In the policy Declarations.
This endorsement Is Issued by the company shown In the Declarations as the Issulng company.
Natlonwide Mutual Insurance Company and Affilated Companies
One Natlonwide Plaza Columbus, OH 48215-2220
Hearing er Volce Impalred: 1-800-622-2421 (TTY only)

nationwide.com
Natlonwido and the Nationwide framemark are faderally registered service marks of Natlonwide Mutual Insurance Gompany.

© 2010 Natlonwide Mutual Insurance Company, All Rights Reserved
V-3535 .

2018~08909-MI

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 66 of 108

L00151818094090418

Table Of Contents

 

Page
INSURING AGREEMENT ....... 0.000. c cc eee ccc teeter eee tees veteneas Di
DEFINITIONS 0... 0... cece ccc tere tence setter’ Cee beeen eeeereeens Di
TERRITORY ...... aetna eee eee ete END ELE OEE neta ert beep eeeeees b2
COVERAGES:
G7) Physical Damage ...... cece cere crete etter eet etree tee enees P1~P6
§} (damage to your auto)
Comprehensive
Collision
Towing and Labor
Be) Auto Liability... . 6... cect ee ccc een n enn een een ees Li-L5
(for damage or Injury to others caused by your auto)
Property Damage and Bodlly Injury
P'YEy First Party Benefits ......0..ccscccccecsececevecsecereccevsesnee Fi-Fs
seam Uninsured Motorists ....0: es reeeseeeen ee enaees pave eesenees roo UI-UA
& (for bodily Injury caused by untnsured motorists)
E) Underinsured Motorists ....cscscsscseececscateseseesevsnuneene UN-Ul4
Gor bodlly Injury caused by underinsured motorists)
GENERAL POLICY CONDITIONS
Insured Persons’ Dutles After an Accident or Loss....-.. 0 ceca Seber eee ne eeenennen Gi
How Your Polley May Be Changed oo... circ eect ee ree reset reer enes tenes roe GI
Optional Payment of Premlum tn installments ........ Deeb e a eweneee Lecter et eeeaane Gi
Renewal/Non-Renewal .. ws. see eer eee A Gt
Cancellation During Policy Parlod......+-0. Sees tere eaceaees bebe ee teveruvneueea G2
Dividends ....c.cecesuueeee Dene eee teen eters eee rer reget eneneeneeens tees G2
ff You Become Bankrupt... ccs eee eee eee eect eter seneneteee br eeret ee G2
Unauthorized Use of Other Motor Vehicles ...... Peeve een eet dawn v eee t eee teneee G2
Fraud and Misrepresentatlon . 0.0... cece eee te ee eee nee etn eeeetteees G3
Lagal Action Limitatlons 0... cc cece eee cence entree tebe eee teae teens .. G8
Subrogation occ eet eee cee eee et eee eee ee teeter e ee tee e tenon en tanes G3
Non-Sufflolent Funds co... ccs cre eee ewe e aces bebe ee een eeeees bide ee erenes G3
Unilcensed Drivers .. 0. ccc eee cette settee teen veer ey ee ncerutariiags G4
MUTUAL POLICY CONDITIONS
Nationwide Mutual Insurance Company
Natlonwide Mutual Fire Insurance Company .....01seceeee be teeenae beeen eines wes G4

V-087-B 2018-08909-MT
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 67 of 108

L00151818095090418

Nationwide Auto Policy

 

Insuring Agreement

For the policyholder's payment of premiums and fees In amounts we require and subject to all of the
terms and conditions of this polley, we agree to provide the caverages the policyholder has selected.
These selections are shown In the enclosed Declarations, which are a part of this polley contract. The
selected coverages In this policy apply only to occurrences while this policy Is in force. Renewal
premiums for terms of six morths each must be patd In advance.

Definitions

This policy usas certaln common words for easy reading. ‘They are defined as follows:

1.

8,

9,

10,
i.

12.

“POLICYHOLDER” means the first person named In the Declarations. The policyholder ts the

named Insured under this policy but does not include the policyholder’s spouse. If the first

named Insured Is an organization, that organization Is the policyholder,

“YOU” and "YOUR" maan:

a} the polleyhofder and spouse, If resident of the same household, when the policyholder Is a
person; oF

b) the sole proprietor or majority shareholder of an organization, or general partner of a family
limited partnership, as shown In the Declarations, and spouse, if resident of the same
household, when the policyholder fs an organization.

“RELATIVE” means one who regularly lives In your household and who Is related to you by blood,
marrlage or adoption (including a ward or foster child), A relative may Ilve temporarily outside

your househald.
"INSURED" means one who Is descrlbed as entitled to protection under each coverage.

"WE," "US," “OUR,” and “THE COMPANY" mean or refer to the company Issuing the
policy--Natlonwide Mutual Insurance Company, Natlonwide Mutual Fire Insurance Company,
Natlonwide Property and Casualty Insurance Company, Nationwide General Insurance Company,
or Natlonwide Insurance Company of America.

“YOUR AUTO” means the vehicle(s) described In the Declarations.

“MOTOR VEHICLE” means a land motor vehicle designed primarily to be driven on public roads.
This does not Include vehicles operated on ralls or crawler treads. Other motorized vehicles
dasigned for use malnly off public roads shall be Included within the definition of motor vehicle

when used on public roads.
“PRIVATE PASSENGER AUTO’ means a four-wheel:

a) private passenger auto;

b) van; or

ce) pickup truck having alther four or six wheels.

"DEDUCTIBLE" means the amount of loss to be pald by theinsured. We pay for covered loss
above the deductible amount shown In the Declaratlons.
"OCCUPYING” means Ih, upon, entering, or allghting from.
“BODILY INJURY” means:

a) physical infury;

b) sickness;

c) disease; or

d) resultant death;

of any person which results directly from a motor vehicle accident.
“PROPERTY DAMAGE” means:

a) destruction of tangible property;

DI
2018-083909-MF

 
 

__ Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 68 of 108

L00151818096090418

 

Natiomvide Auto Policy

b) damage or Injury to It; and
c) loss of its use.

13. "NON-ECONOMIC LOSS” means pain and suffering and other non-monetary detriment.

14, "BIOLOGICAL DETERIORATION OR DAMAGE" meaning damage or decomposition, breakdown,
and/or decay of manmade or natural material due to the presence of fungi, algae, lichens, slime,

mold, bacterla, wet or dry rot and any by-products of these organisms, however produced. Fungl
as used above Includa, but are not limited to: yeasts, mold, mildew, rust, smuts, or fleshy fungl

such as mushrooms, puffballs and coral fungl.
Other words are also defined. All defined words are In bold print,

Territory

The pollcy applies In Canada, the United States of America and Its territorles or possessions, or
between thelr ports. All coverages except Uninsured Motorists and Underinsured Motorists apply to
occurrences In Mexico, if within 50 miles of the United States boundary. We will base the amount of
any Comprehensive or Collision loss In Mexico on cast at the nearest United States polnt,

This polley does not apply In any terrltory except as stated In this provision,

NOTE: You will need to buy auto Insurance from a Mexican Insurance company-regardiess of
coverage provided by this pollcy--before driving In Mexica, Otherwise, you may be subject to
jail detention, auto Impoundment, and other legal complications In case of an accident,

D2
2018-08909-M7

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 69 of 108

L00151818097090418

41 Physical Damage

(damaqe to your auto)

 

 

ADDITIONAL DEFINITIONS APPLICABLE TO THESE COVERAGES

For purposes of these coverages only:

1. "LOSS" means direct and accidental loss or damage to your auto, Your auto Includes its
equipment,

2, “EQUIPMENT” means anything usual and Incidental to the use of amotor vehicle as a motor
vehicle, Any type of trailer Is not equipment,

Coverage Agreements
COMPREHENSIVE COVERAGE
1. We will pay for loss to your auto not caused by collision or upset, We will pay for the toss less
your deductible. Coverage Is Included for:
a) damage from contact with:
(1) animats; or .
(2) falling or flying objects.
b) broken glass:
(1} even if caused by calliston or upset; and
(2) If you do not have Collislon coverage.
lf your Comprehensive and Collislon coverages have different deductibies, the smaller
deductible will apply to broken glass.
For damage to your auto’s windshield, we may offer to have {t repalred In lleu of replacement.

We will not apply a deductible for the repalr of the windshield. However, If the repalr is not
satisfactory, we will replace the windshield subject to your deductible.

2, Also, if your auto has a loss under thls coverage we will:
a) pay for resulting damage to your clothing and luggage or that of any relative: Maximum
payment Is $260, We will pay jor stolen clothing or luggage only If your auto Is stolen.

b) repay your travel costs after your auto Is stolen, Maximum payment Is $15 per day--not to
exceed $450 per occurrence. These costs must be Incurred within a certain time. {ft starts 48
hours after you report the theft to us and the polices. ft ends when your auto fs returned to you

or a settlement fs agreed te.
¢) repay you for the cost of travel from where your auto was disabled to whete you were going,
Maximum payment Is $10.

COLLISION COVERAGE

1, Wewill pay for foss to your auto caused by colllsion or upset. We will pay for the loss jess your
deductible. We will not subtract the deductible amount for broken glass ff you have full (no

deductible) Comprehensive coverage In force.
2. Also If your auto has a loss under this coverage we wilt:
a} pay for resulting damage to your clothing and luggage or that of any relative, Maximum
payment Is $200.
b) repay you for the travel cost to where you were going. Maximum payment Is $10.

P4
2018-08909-MT

 

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 70 of 108

L00151818098090418

 

Physical Damage

TOWING AND LABOR COSTS COVERAGE

We wiil pay towing and labor costs If your auto ls disabled. We willl pay only for labor costs at the
place where your auto fs disabled. Our maximum payment per disablement is shown In the
Declarations,

Coverage Extensions
USE OF TRAILERS
The Insurance on your auto covers a traller used by you or a relative.

“1. Thetraller must be:

a) designed for use with a private passenger auto; and

6) used with a vehicle that is Insured under these coverages.
2, Thetraller must not be:

a) otherwise Insured;

b) owned by you or a relative; or

c) used for business purposes with a vehicle that’s not a private passenger atito.
3. The maximum amount payable Is $500.

USE OF OTHER MOTOR VEHICLES

The Insurance on your auto also covers other motor vehicles as follows:

1, A motor vehicle you do hot own, while It ls used In place of your auto for not more than 30 days.
Your auto must be out of use because of:

@) breakdown; c} servicing; or
b) repatr; d) loss.

2, A four-wheel motor vehicle newly acquired by you. You must report the acquisition of the vehicle
to us durlng the fiyst 80 days you own the vehicle. Also, if the newly acquired vehicle does not
replace your auto, all household vehicles owned by you must be Insured by us or an affillate for
this extension af coverage to apply.

We provide this coverage only If you do not have other collectible Insurance. You must pay any
added premium resulting from thls coverage extension.

8, A private passenger auto owned by a non-member of your household and not covered In Item 1.
of this sectlon,

a) This appliss only while such auto Is used by you or a relative.
b} We will not pay for loss;
(1) that results from the operation of an auto:
(a) repalr shop; {c) sales agency; or
(b) public garage or parking place; (ad) service or malntenance facility,
(2) Involving a private passenger auto owned by an employer of an insured.
(8) Involving a private passenger auto furnished or available to you or a relative for regular
use,
(4) to any rented motor vehicle,
4. A tented private passenger auto, Including its loss of Income.

a) This applies only:
(1) whlle such auto Is rented by you or a relative;
(2) If such auto Is rented from a rental company for less than 28 days; and
(3) for loss of income that Is:
{a) verifiable by us; and

P2
2018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 71 of 108

=

L00151818099090418

Physical Darurge

 

(b) owed to a tental company because:
(1) the rental company had a customer willing to rent a private passenger auto; and
(2) there was no other vehicle available for rental In place of the damaged rented auto.

b) We will not pay for loss Involving a private passenger auto rented or leased by anyone for or
on behalf of the employer of an insured.

Coverage Exclusions

We will not pay for loss:

| 1.

To more than one:

a) recording tape;

b) compact diso; or

c) other recording media.

To acontalner to be used for storing or carrying:
a) recording tapes;

b) compact discs; or

c) other recording media,

To any davice which Is a:

a) tape player;

b) compact disc player or recorder;

c) video cassette player or recorder;

d) television;

e) electronic navigational system;

f} citizens band radio;

g) two-way mobile tadlo;

h) telephone; or

1) any other device which records, emits, amplifies, recelves and/or transmits sound,
However, thls exclusion (3.) does hot apply:

a) to such a device, its antenna or Its other parts or accessories If permanenily Installed by the
original manufacturer or new car dealer as part of the purchase agreement for the vehicle; or

b) up to the first $1,500 of the actual cash value of any and all such devices, antennas, or other
paris and accessories that ate permanently Installed but were not a part of the new car
purchase agreement for the vehicle. However, payment under thls subpart b) shall not exceed
the actual cash value of the insured vehicle In which the devices are installed.

Permanently Installed means Installed, using belts, brackets, or welding, A device attached only by
wires {s not "permanently installed." No coverage will be provided for any Item that !s not
permanenily Installed. No coverage will be provided for the devices designed to detect or deter
spead monitoring equipment excluded In exclusion 4. below, whether permanently Installed or not.
To scanning monitor recelvers used far radar detection, or any other device designed to detect or
deter the monitoring of speed. .

To a camper or living quarters unlt which can be mounted on or atiached to a vehicle. We will pay
the loss If

a) the unlt is reported to us; and

b) the required premium ts pald;

befora the loss,

P8
2018-08909-MT
Physical Damage

6

10,
11.
12.

13.
i4

15.

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 72 of 108

L00151818100090418

 

Caused by and Ilmlted to:

a) wear and iear;

b) freezing;

¢) mechanical or electrical breakdown or failure.

This exclusion (6.) does not apply to Towlng and Labor coverage.

To any motor vehicle while used:

a) to catry persons or property for a fee; or

b) for retail or wholesale delivery, Inciuding but not limited to pizza, magazine, newspaper and
mail delivery.

This exclusion (7.} does not apply to motor vehicles used In shared-expense car pools.

To any motor vehicle due to an act of war, Including Insurrection, rebellion or revolution.

To any motor vehicle which occurs:

a) while ft Is being used on a temporary or permanent basis, for the transportation of, or In
exchange for, any Illegal substances, or in connection with any crlminal trade or transaction by:
(1) you;
(2) a relative; or
(3) anyone eijse with your knowledge or permission; or

b} due to confiscailon of your auto by any Jaw enforcement agency because of your auto’s use
in such actlviiles.

Caused intentionally by or at the direction of an insured, Including willful acts the result of which

the insured knows or ought to know will follow from the insured’s conduct.

To your auto while rented or leased to others.

To a motor vehicle, while being used in any prearranged or organized racing, speed, dematition,
stunting actlvity, competitive event, or driver's education course conducted on a racetrack; or In

practice or preparation for such event or course,
To your auto or any other motor vehicle due to diminution In value or depreciation.

Caused by or resulting from nuclear hazard, meaning any:
a) nuclear reaction;

b) nuclear discharge;

c) radiation; or

a) radioactive contamination;

whether controlled or uncontrolled or however caused, or as a consequence of ahy of these, Loss
caused by nuclear hazard Is not considered loss caused by fire, smoke or explosion.

Caused direcily or Indirectly by biological deterioration or damage. Such foss Is excluded
regardiess of any other cause or event that contributes concurrently or in any sequence to the

logs,

Limits and Conditions of Payment

ACTUAL CASH VALUE
The limit of cur coverage Is the actual cash value of your auto or Its damaged parts at the time of toss.
To determine actual cash value, we will consider:

1.
2.
3.

falr market value;
age; and
condition of the property;

P4
2018-08909-MI
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 73 of 108

L00151818101090418

Physical Damage

 

at the time of floss. In addition to our payment of the loss, necessary and reasonable towing and
storage will be pald to protect the auto from further damage. Covered storage costs are not to exceed
four days of storage charges Incurred prior to the date you report the lass to us.

LOSS SETTLEMENT

At our option, we may:

1. pay you directly for a loss;

2. payto repalr or replace your aute or Its damaged parts with the parts jumished alther by original
equipment manufacturers or non-orlginal equipment manufacturers;

8. return stolen property at our expense and pay for any damage.

AMOUNTS PAYABLE FOR TOWING AND LABOR COSTS

The limlt of our coverage for a loss Is Ilmited ta the amount shown Inthe Declarations. Limits apply as
stated In the Declarations. {nsuring more than one person or vehiole under this policy does not
Increase our IImits,

OTHER INSURANCE

if there fs other Insurance that covers any loss, we will pay only our share of the loss. Our share Is
our proportion of the total insurance collectible for the loss. For loss ta motor vehicles other than
your auto, we will pay only the Insured loss not covered by other Insurance or self insurance.

Coverage Conditions

AUTO RECOVERY
When an Insured auto which,has been stolen or abandoned [s Iocated, we have the right to take It Into
our cate and custody.

CONTROLLING STORAGE COSTS

When an insured Is Involved In a Collision or Comprehensive loss, we have the right to mova the
vehicle from any impound lot, storage site, towing yard or any other facility to control storage costs,
towlng costs or other fees. The insured will be promptly noflfled whenever any such actlcn Is

undertaken,

Loss Payable Clause

This clause applles to the Comprehensive and Collision coverages provided by this policy. {t protects
the lenholder named In the polley Declarations.

Payment for loss will be made according to the Interest of the policyholder and Ilenholder. At our
option, payment may bs made to both Jointly, or to either separately. Elther way, the company will
protect the Interests of both.

Protection of the Ilenholder's flnanclal interest will not be affectad by any change in ownership of the
vehicle Insured, nor by any act or omission by any person eniltled to coverage under this polley.
However, protection under this clause does not apply:

a) In any case of conversion, embezzlement, secretion, or willful damaging or destrucilon, of the
vehicle committed by or at the direction of an insured.

b) to the loss of any motor vehicle whlle It Is belng used on a temporary or permanent basls, for
the transportation of, or In exchange for, afy lilegal substance, or In connection with any
criminal trade or transaction.

ifthe company cancels or refuses to renew the policy, the llenholder wif! recelve notice at least 10 days
before protection of Its Interest will end. The company will also notify the Ilenholder If coverage under
the polley Is excluded for any named driver.

The lienholder shall notify the company upon learning of any change In ownership of the vehlele.

P5
4018-08909-MT
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 74 of 108

 

 

L00151818102090418

 

Physical Damage

To the extent of payment to the Ilenhalder, the company will be entitled to the llenholder's rights of
recovery. The company will do nothing to Impalr the right of the Ilenholder to racover the full amount

of Its clalm.

Assignability
No Interest In these coverages can be transferrad without our written consent. However, If the

policyholder dies, the coverages will stay Jn force for the rest of the polley period. They will apply for
anyone having proper temporary custody of your auto.

P6
2018-08909~MI

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 75 of 108

L00151818103090418

Auto Liability

(for damage or Injury to others caused by your auto)

Coverage Agreement
PROPERTY DAMAGE AND BODILY INJURY LIABILITY COVERAGE

1.

he will pay for damages for which you aré legally lable as a result of an accident arising out of
the:

a) ownershlp;

b) maintenance or use; or

¢) loading of unloading;

of your auto. Arelative also has this protectlon. So does any person or organization who is Ilable
for the use of your auto while used with your permission.

Damages must Involve:
a) property damage; or
b) bodily injury.
We will pay such Ifabllity losses up to the Ilmits stated In the Declarations. In addition to these
Iimits and as to any covered damages, we will:
a) defend at our expense, with attorneys of our cholee, any sult against the insured. We may
settle or defend any clalm or sult as we think proper.
b) pay:
(1) all expenses Incurred by us; and
(2) all costs levied agalnst the Insured, Including prefudgment Interest on that portion of the
award which does not exceed the limits of this coverage;
In any such sult,
Gc) pay premiums:
(1) of not more than $250 per insured for ball bonds required because of an accident or traffle
violation.

(2) for appeal bonds In defended sults and for bonds to release attached property. The
amount of such bonds shall not be mora than the Itmits of llabliity shown In the

Declaratlons.
Although paying such premiums, we are not required to apply for or furnish any bonds,
d) pay post-/udgment Interest on all damages awarded. We will not pay Interast that accrues after
such time as we have:
(1) paid;
(2) formally offered; or
(8) deposited In court;
the amount for which we were llable under this policy.
a) pay expenses Incurred by an insured for emergency medical ald to others at the time of
accident,
f) pay all reasonable expenses Incurred by an insured at our request, but not more than $60 per
day for loss of earnings.
After the Ilmits of this coverage have been pald, we will not defend any sult or pay any clalm or
judgment.

Lt
2018-08909-Ma
————

 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 76 of 108

 

L00151818104090418
Auto Liability
Coverage Extensions
USE OF TRAILERS
i, This coverage applies to the use of a iraller by:
@) you;

b) a relative; or
c) someone else with your permission,
2. The trailer must be;
a) designed for use with a private passenger auto; and
b) used with a vehicle that Is Insured uncer this coverage,
3, The traller must not be used for business purposes with a vehicle that's not a private passenger
auto.
USE OF OTHER MOTOR VEHICLES
This coverage also applies to certaln other motor vehicles as follows:
1. A motor vehicle you do not own, while It fs used In place of your auto for not more than 30 days.
Your auto must be out of use because of:
a) breakdown; c) servicing; or
b) repair; d) loss.
2. A four-wheel motor vehicle newly acquired by you. This coverage applies only during the first 30

days you own the vehicle unless It replaces your auto, If the newly acquired vehicle does not

raplace your auto, all household vehicles owned by you must be insured by us or an affillate for

this extension of coverage to apply.

We provide this coverage only if you do not have other collectible Insurance. You must pay any

added premium rasulting from this coverage extension.

8. A motor vehicle owned by a non-member of your household and not covered in item 1, of this
section,

a) This applies only while the vehicle Is being used by you or a relative. It protects you or the
relative as the operator, and any person or organization, except as noted below fn b), who
does not own the vehicle but Is jegally responsible for its use.

b) This does not apply to losses involving a motor vehicle:

(1) used In the business or occupation of you or a relative except a private passenger auto
used by you, your chauffeur, or your household employee;

(2) owned, rented or leased by an employer of an insured;

(3) rented or leased by anyone for or on behalf of an employer of an insured; or

(4) furnished or available to you or a relative for regular use. Furnished for regular use does
not include a motor vehicle rented from a rental company for less than 28 days.

FINANCIAL RESPONSIBILITY

We will adjust thls policy to comply:

1. Wth the financlal responsibility law of any state or province which requires higher flabllity limits
than those provided by this policy.

2. Whththe kinds and IImits of coverage required of non-residents by any compulsory motor vehicle
Insurance law, or similar law,

However, any loss payment under this coverage will be made only over and above any other collectible

motor vehicle Insurance. In no case will anyone be enililed to dupiicate payments for the same loss,

When we certify this polloy as proof under any financlal responsiblity law, It will comply with the law to

the extent of the coverage required by the law.

2018-08909-M7
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 77 of 108
L00151818105090418

Auto Liability

 

Coverage Exclusions

This coverage does not apply to:

1.

a.

9

Property damage or bodily injury caused intentionally by or at the direction of an insured,
Including willful acts the result of which the insured knows or ought to know will follow from the

insured's conduct,

Use of any motor vehicle;

a) to carry persons of property for a fee; or

b} for retall or wholesale delivery, including but not timited to pizza, magazine, newspaper and
mall delivery.

This exclusion dass not apply to motor vehicles used In shared-expense car pools.

a) Any person for any occurrence arising out of the operation of an auto:

(1) repalr shop; (8) sales agency; or

(2) public garage or parking place; (4) service or malntenance facllity.
b) However, this excluston does not apply to:

(1) you:

(2) a relative; or
(8) a partner, employee, or agent of you or a relative;
with regard to the use of your auto.
Property damage caused by any insured:
a) to 4 motor vehicle that ls owned or operated by, or In the custody of, that insured; or
b) to any other property that Is owned by or In the custody of any insured or anyone occupying
your auto. This exclusion does not apply to a:
_ (1) rented home; or
(2) rented private garage.
Bodily injury to any person eligible to recelve any benefits required to be provided or voluntarily
provided by any insured under a:
a) workers’ compensation;
b) unemployment compensation;
c) non-occupational or occupational disease;
d}) disability benefits;

or any simllar law.

Bodily Injury to an employee of any insured while engaged in employment. However, ft does
cover an employee at your home who Is not, or Is not required to be, covered by any workers’
compensation law.

The United States of America or any of its agencies, It also does not apply to any employee of the
United States of America or any of {ts agencles while such person js acting within the scope of his
or her office or employment and the provisions of the Federal Tort Clalms Act apply.

Any person protected under nuclear snergy llabllity Insurance, This exclusion appliss even If that
Insurance has been exhausted.

Non-economic loss of or for any person who has elected or hag deemed to have elected "Limited
Tort" In accordance with the Pennsylvania Motor Vehicle Financial Responstbility Law.

10. Bodily injury or property damage arising out of the ownership, maintenance or use of your auto

while rented or leased to others by any insured.

Ls
2018-08909-MiT
Auto Liability _

11.

12,

13.

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 78 of 108 —

L00151818106090418

 

 

Bodily injury or property damage arising out of the ownershlp, maintenance or use of a motor
vehicle, while belng used In any prearranged or organized racing, speed, demolition, stunting
actlyity, competitive event, or driver's education course conducted on a racetrack; or In practice or
preparation for such event of course.

Bodily imjury arising directly or Indirectly from the Inhalatlon of, Ingestion of, contact with,
exposure fo, existence of or presence of any fungl, algaa, lichens, sllme, mold, bacteria, wet or dry
rot and any by-products of these organisms, however produced. Fungl as used above Include, but
are not Ilmlited to: yeasts, mold, rildew, rust, smuts, or fleshy fungi such as mushrooms, puffballs
and coral fungl.

Property damage caused directly or Indirectly by biological deterioration or damage, Such loss
is excluded regardless of any other cause or avent that contributes concurrently or In any
sequence to the loss,

Limits and Conditions of Payment
AMOUNTS PAYABLE FOR LIABILITY LOSSES

Our obligation to pay Property Damage or Bodily Injury Liability losses Is IImited to the amounts per
person and per occurrence stated in the Declarations. The following conditions apply to these limits:

1.

The limit shown:

a) for Property Damage Llabillty Is for all property damage In one occurrence.

b) for Bodily Injury Liability for any one person applies to ona persan’s hodily injury, including
death, and Includes all claims resulting from or arising out of that one person's bodily injury,
including death. This per person policy limit shall be enforceable regardless of the number of
insureds, claims made, vehicles or premiums shown In the Declarations or policy, ar vehicles

Involved Inthe accident.

c) for Bodily Injury Liabllity for sach occurrence Is, subject to the per person Ilmit described In
paragraph b) above, the total Ilmit of our Hability for all legal damages when two or mora
persons sustain bodily injury, Including death, as a result of one occurrence. The per
occurrence policy JIimit shall be enforceable regardless of the number of insureds, clalms
made, vehicles or premlums shown In the Declarations or polley, or vehicles Involved in the
accident,

Liabllity limits apply as stated In the Declarations. The insuring of more than one person ot vehicle

under this polley does not Increase our liability ilmits,

In any lose covered under items 2. and 3. of “USE OF OTHER MOTOR VEHICLES,” the highest

llabllity Iimit applicable to any one vehicle on this policy will apply.

A motor vehi¢le and attached traller are considered one vehicle for Auto Liability coverage.

Any payment Under this coverage shall be reduced by any amount pald under the Uninsured
Moforlsts or Underinsured Motorists coverage of this policy,

OTHER INSURANCE

1.

in any loss {nvolving the use of your auto, we will be |lable for only our share of the loss if there is
other collectible flabillty Insurance. Our share is our proportion of the total Insurance limits for the

loss,

For losses covered under "USE OF OTHER MOTOR VEHICLES,’ our coverage is excess over any
other collectible:

a) Insurance;

b) self insurance;

c) proceeds from a governmental entity; or

d) sources of recovery.

2018-08909-M7
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 79 of 108

 

 

L00151818107090418

Auto Liability

 

if more than one policy Issued by us or a company affiliated with us appiles on an excess basis to
the same loss, we will pay only up to the highest limit of any one of them.

Assi gnability

No interest In this coverage can be transferred without our wiltten consent. However, If the

policyholder dies, the Liability coverage will stay In force for the rest of the pollcy pertod for:

1. Anyone having proper temporary custody of your auto until a legal representative Is appointed:
and

2. The appolnted legal representative

2018-08909-MF

 

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 80 of 108

L00151818108090418

   

{/\e First Party Benefits

 

Coverage Agreement

This coverage provides First Party Benefit options in accordance with the Pennsylvania Motor Vehicle
Financlal Responsibility Law. The optlons and IImits which the policyholder has selected are shown In

the Declarations.

We willl] pay First Party Benefits for the bodily injury of an insured as a result of an accldent that arises
out of the maintenance or use of a motor vehicle as a motor vehicle, We will pay these benefits

regardless of who is at fault fn the aceldent.
ADDITIONAL DEFINITIONS APPLICABLE TO THIS COVERAGE
For purposes of this coverage:
1, “RELATIVE” means the following residents ofthe policyholder’s household:
a) spouse;
b) anyone related to the policyholder or spouse by blood, marriage or adoptlon; and
c) amlnor Inthe legal custody of the policyholder or such relative.
Arelative may [lve temporarily outside the household.
2. “MOTOR VEHICLE” means any vehicle which Is self-propelled, except one which Is propelled:
a} solely by human power; or
b) by electric power obtalned from overhead trolley wires but not operated upon rails,
3. “NECESSARY MEDICAL TREATMENT AND REHABILITATIVE SERVICES” means:
a) treatment;
b} accommodations; and
c) products or services;
whlch are determined to be necessary by a Ilcensed health care provider unless they shall hava
ene ound or determined to be unnecessary by a state-approved Peer Review Organization

INSUREDS
The policyholder and relatives are covered while occupying or [njured by any motor vehicle.

Persons other than the policyholder and relatives are covered:
a) while occupying your auto.

b} as non-occupants of a moior vehicle {f injured as a result of an aceldant In Pennsylvania
Involving your auto.

Options

OPTION i —MEDICAL BENEFIT

We will pay all reasonable expenses for necessary medical treatment and rehabilitative services,
We will pay such expenses up to the limlt shown on the Declarations.

Subject to the applicable provisions of the Motor Vehicle Responsibility Law conceming the statute of
limitations, there Is no time Hmitation for this benefit, provided that, within 18 months after the date of
the accident, it Is determined with reasonable medical probability that further expenses may ba

incurred as a result of the injury.

Fi
2018-08909-MT

 
Case 2: 18- “Cv- 04239- AB Document 1 Filed 10/02/18 Page 81 of 108

L00151818109090418

 

First Party Benefits

OPTION 2—iINCOME LOSS BENEFIT

if this option ts selected by payment of premium, we will pay for loss of Income from work the insured
was unabie.to do because of bodily injury. We will not pay under this benefit until five working days
have been lost, We will not pay for these five days of lost Income.

"LOSS OF INCOME” means:

a) 80 percent of actual loss of gross Income. Gross Income Is Income received from work
performed while normally amployed In gainful aotivity.

b) reasonable expenses actually Incurred for hirlng a substitute to perform self-employment
services in order to reduce foss of gross Income or for hiring special help which permits a
person fo work and reduce loss of gross Income.

We will pay such benefits up to the Ilmlit shown on the Declarations. However, the tofal limit of this
benefit ts subject to the monthly maximum shown on the Declarations.
Income loss benefits do not continue after a person dies,

OPTION 3—ACCIDENTAL DEATH BENEFIT
if thls option is selected by payment of premium, we will pay the Accidental Death Benefit for the
policyholder or a relative who suffers accidental bodily injury causing death from a covered accident,
We will pay the Accidental Death Benefit {imlt shown In the Declarations, Death must occur within two
years of, and as a direct result of, the accident. Payment wlll be made fo the:

a) executor; or

b) administrator;
of the estate, In the alternatlve, payment will be made to the surviving spouse.

OPTION 4—FUNERAL BENEFIT
if this option is selected by payment of pramium, we will pay reasonable expenses directly related to
the:

a) funeral;

b) burlai;

c} cremation; or

d) other form of disposition of the remalns of a deceased insured,
These expenses must be the direct result of death from a covered accident within two years of the date
of the accident. Payment will be made to any person presenting bills for qualified expenses Incurred,
We willl pay such expenses up to the [limit shown on the Declaraitons.
OPTION 5— COMBINED LOSS BENEFITS
if thls option Is selected by payment of premium, we will pay the banefits deserlbed In Options 1, 2, 3,
and 4 above. However, total benefits payable under this option are {Imlted ta:

a) the aggregate IImlt shown on the Declarations for thls option; or

b) three years from the daia of the accident;

whichever occurs first.

Opilon 5 {s subject to the following conditions:
a) within 18 months after the date of the accident, it must be determined with reasonable medical

probabllity that future medical expenses will be Incurred as a result of the Injury.

b) {fn no event will beneflis be pald beyond three years from the date of the accldeni,

c) there is ha monthly dollar maximum for Income Loss Benefits.

d) the maximum Accidental Death Benefit payable is $25,000.

e) the maximum Funeral Benofit payable ls $2,500,

f} benefits under d) and e) are only payable if death occurs within two years of tha date of the
accident,

F2
2018-08909-MT

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 82 of 108
L00151818110090418

First Party Benefits

 

OPTION 6—-EXCESS MEDICAL BENEFITS

If this option Is selected by payment of premium, we will pay the Excess Medical Benefits for an
insured who suffers aceldental hodily injury from a covered accident, Excess Medical Benefits are
reasonable expenses for necessary medical treatment and rehabilitative services. We will pay such
expenses In excess of $100,000 but not to exceed one million dollars. We will not pay Excess Medical
Benefits to an insured who Is not ellgtble for Option 1--Madical Benefits under this polley,

Our ilabliliy to one person In one accident Is $50,000 per year. Subject to this Ilmit for any one person
In any one year, our aggregate Iimlt for any one person Is one millon dollars for any one accident.
During the first 18 months of eligibility, we shall approve payments for an insured without regard to the
$50,000 per year [fmlt. For purposes of this option, the first 18 months of eligibility begins when the
insured has Incurred $100,000 of eligible necessary medical treatment and rehabilitative services
expenses.

lf the Insured ls covered by Option 5--Comblned Loss Benefits package (or a similar auto benefits
package with another Insurer), applicable Medical Benefit llmits greater than $100,000 tn such package
shall be excess over any sums pald cr payable under Excess Medical Benefits.

Coverage Exclusions
We will not pay First Party Benefits In certain circumstances, as follows:

1. The policyholder and relatives are not covered for bodily Injury arising out of the maintenance or
use of a motor vehicle that the policyholder owns that Is not an insured motor vehicle. An
insured motor vehicle Is one on which there are First Patty Benefits and to which the Auto Bodily

Injury Liability coverage In this policy appltes.

2, There is no coverage for bodily injury to 4 retative arising out of the malntenance or use of a
motor vehicle owned by such relative which {s not Insured for First Party Benefits and Auto Bodlly
Injury Liability coverage under this or any other policy.

3. There Is no coverage for anyone while occupying a:

a) motorcycle;

b) motordriven cycle;

c) motorized pedalcycle, or similar type vehicles; of
d) a recreational vehicle not Intended for highway use,

4. There Is no coverage for anyone, other than the policyholder or a relative, who knowingly
converts a motor vehicle,

5. There Is no coverage for anyone Injured by your auto while It Is unoccupied and parked so as not
to cause unreasonable risk of Injury.

6. There [s no coverage for use of any motor vehicle by an insured:

a) to carry persons or property for a fee; or

b) for retall or wholesate delivery, including but not limited to pizza, magazine, newspaper and
mail delivery.

This exclusion does not apply to motor vehicles used in the shared-expense car pools,

7, There ig no ceverage for anyone, other than the policyholder, who Is the owner of a currently
registered motor vehicle and who does not have financlal responslbillty. Financlaf responsibility
means the type of financlal responsibility that was self-certlfled to the Department of Transportation
to obtain the reglstratlon. .

8 Wewlll not pay any benefits to or for anyone who Injures themselves:

a) or another Intentionally, Inctuding an attempt to Intentionally Injure thernselves or another;

b) while committing a felony; or
c) while seeking to elude lawful apprehension or arrest by a law enforcement official.

FS
2018-08909-MI

 
Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 83 of 108

 

 

L00151818111090418

First Party Benefits

 

9, a) There ls no coverage for any parson for any occurrence arising out of the operation of a motor
vehiele:
(t} repair shop;
(2) public garage or parking place;
(8) sales or leasIng agency; or
(4) service or maintenance facility,
b) However, this exclusion does not apply to thé use of your auto to:
a) the policyholder’, or
b) arelatlve.
10. There ls no coverage for loss sustalned by any person as a direct result of loading or unloading
any motor vehicle, except while occupying the motor vehicle.
11, There is no coverage for bodily injury caused by or resulting from:
a} an act of war, Including Insurrection, rebellion or revolution; or
h) nuclear hazatd meaning any:
(i) nuclear reaction;
(2) nuclear discharge;
(3) radiation; or
(4) radioactive contamination;
whether controlled or uncontrolled or howaver caused, or as a consequence of any of these,

12. Thera is no coverage for bodily injury arising directly or indirectly from the Inhalation of, ingestion
of, contact with, exposure to, existence of or presence of any fungl, algae, lichens, sllme, mold,
bacterla, wet or dry ret and any by-products of these organisms, however produced, Fungi as
used above Include, but are not Ilmited to: yeasts, mold, mildew, rust, smuts, or fleshy fungl such

as mushrooms, puffballs and coral fungi.

18. There is no coverage for bodily injury arlsing out of the ownership, malntenance or use of a motor
vehicle, while belng used in any prearranged or organized racing, speed, demolition, stunting
activity, competltlve event, or driver’s education course conducted on a racetrack; or In practice or

preparation for such event or course.

Limits and Conditions of Payment

Limite apply as stated Inthe attached Declarations. However, the Insuring of more than one person or
vehicle under thls First Party Benefits coverage does not Increase the iimit of coverage to any one
person In any one accident. In no event will any insured be antitad to more than the highest ilmit
applicable to any one motor vehicle undor this or any other policy. The following conditions apply ta
the relationship of thls coverage to other Insurance or benefits that pay be avallable:

PRIORITIES OF POLICIES

We will pay First Party Benefits In accordance with the order of priorliles set forth by law. We will not
pay If there Is other Insurance at a higher level of priority, even if the Ilmits of that Insurance have been
pald. The highest priorlty level Ilsted below Is the FIRST level which provides benefits for a named

Insured. The priorlty order Js:

FIRST— Fora named Insured on any policy, the pollcy on which that person Js the named insured.

SECOND — For a relative, the pollcy covering the relative as an insured. .

THIRD— For the occupants of an Insurecl motor vehicle, the polley on that motor vehicle,

FOURTH — For a person who Is not the ocupant of a motor vehicle, the polley on any motor vehicle
Involved in the accldent.

F4
2018-08909-MI

 
 

____Case 2:18-cv-04239-AB Document 1 Filed 10/02/18 Page 84 of 108

L00151818112090418

First Party Benefits

 

NO DUPLICATION OF BENEFITS; OTHER INSURANCE

In any occurrence where other similar auto Insurance or self-Insurance of equal priority to that
provided In thls covetage Is avallable and the clalm Is first presented to us, we will process and pay the
clalm as If wholly responstble up to the Ilmlis of our policy. The total Ilmits avallable from all such
Insurance will be considered not to exceed the highest Ilmis avallable from any one source of
coverage.

in no Instance may an insured or legal representative recover duplicate benefits from the same
elements of loss under this and other similar auto Insurance or self-Insurance.

WORKERS’ COMPENSATION REDUCTION

There Is no coverage for bodily injury occurring during the course and scope of employment if
wotkers’ compensation benefits are payable or avallable for the hodily injury. Any amount payable to
anyone under this coverage will only ba In excess of and not In duplication of any valid and collectible

workers’ compensation benefit.

Insured Persons’ Duties

The insured, or someone on the insured’s behalf, will report any accldent to us in writing as soon ag
practicable. This report will Identify the Injured and give reasonably obtatnable information about the
time, place and circumstances of the aceldent.

As soon as practicable, the insured of someone on the insured’s behalf will submit written proof of
clalm to us, under oath If required. This proof will Include detalled information about the nature and
extent of bodily Injury, treatment and rehabilitation recelved and contemplated, and anything else that
may help us determine what benefits are payable In what amounis,

The Injured person must grant us authorization, if we request It, to obtain caples of medical, Income
and Income tax reports and records,

Injured persons must submit to examinations by company-selected physicians as often as the
company reasonably requires. The Infured person must submit to examination under oath as often as

reasonably requesied by us.

F5
2018-08909-MT

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 85 of 108

 

L00151818113090418

Uninsured Motorists

(for bodily injury caused by uninsured motorists)

 

ADDITIONAL DEFINITION APPLICABLE TO THIS COVERAGE

An "UNINSURED MOTOR VEHICLE" Is:

1) one for which there fs no bodily Injury lability bond or Insurance at the time ofthe accident.

2) one for which the insuring company denles coverage ar becomes tnsolvent.

8) an unidenilfled motor vehiele which causes bodily tnjury to an Insured by physical contact with:
a) . such insured; or
b) a vehicle the insured Is occupying.

The driver and the owner of the unidentifled vehicle must be unknown. A report must be made to
the police within 24 hours and us within 80 days, or as soon as practicable. It must state that the
insured has a legal action due to the accident. lt must Include facts to support the action. We may
inspect any Vehicle the insured was occupying.

We will not consider as an uninsured motor vehicle:

i) a motor vehicle for which there Is liability Insurance or salf-Insurance applicable at the time of the
accident;

2) any vehicla In use as a residence or premises;

8) any equipment or vehicle designed for use mainly off public roads except while on public roads;

4) any motor vehicle {insured under the Auto Llabllity coverage of this polley; nor

5) any motor vehicle furnished for the regular use of you, a resident, or a relative,

Coverage Agreement

YOU AND A RELATIVE

We will pay compensatory damages, Includlng derivative clalms, which are due by law to you or a
relative from the owner or driver of an uninsured motor vehicle because of bodily injury suffered by
you or arelative. Damages must result from an aceldent arising out of the:

4. ownership;

2, malntenance; or

8, use;

of the uninsured motor vehicle.

OTHER PERSONS

We will also pay compensatory damages, Including derivative olalms, which are due by law to other
persons who suffer bodily Injury while occupying:

1. Your auto,

2. A motor vehicle you do not own, while It Is used as a temporary substitute for your auto, Your
auto must be out of use because of:

a) breakdown;

b} rapalr;

c) servicing: or

d) loss. :

UA
2018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 86 of 108

L00151818114090418

Uninsured Motorists

3,

 

A four-wheel motor vehicle newly acquired by you. This appiles only during the first 30 days you
own the vehicle, unless it replaces your auto,

RECOVERY

1.

Before recovery, we and any Injured party seeking protection under this coverage must agree on

two polnts:

a) whether there Is legal right to recover damages from the owner or driver of an uninsured
motor vehicle; and If so,

b) the amount of such damages.

2, Any judgment agalnst the uninsured will be binding on us only if lt has our written consent.

3. The Infured party shall provide notice of an uninsured motorist dalm within two years after the date
of the accident. [f the Injured party falls to provide such notice, and this fallure practudes our
ability to subrogate against liable partles, coverage may be denied as provided In Insured Persons’
Duties No. 2 below.

4, Where multiple policies apply, payment shall be made In the following order of priority:

a) a policy coverlng a motor vehicle occuplad by the Injured parson at the tlme of the accldent.
b) a policy covering a motor vehicle not Involved In the accident with respect to which the Injured
person Is an insured.

5, Where multiple sources of equal priority apply, the insured against whom a clalm Is asserted first
under the priorities set forth In 4. above shall process and pay the clalm as If wholly responsible,
We are thereafter entitled to recover contribution pro rata from the other Insurer for the benefits
pald and the cost of processing the clalm.

Coverage Exclusions

This coverage does not apply to:

1. Use of any motor vehicle:

a) to carry persons or property for a fee; or

b) for retall or wholesale delivery, including but not Ilmited to pizza, mazagine, newspaper and
mall delivery.

This exclusion does not apply to motor vehicles used In shared-expense car pools.

2, Use of any motor vehicle by an insured without the owner’s permission,

3, Punitive or exemplary damages,

4, Directly or indirectly benefit any workers’ compensation or disability benefits carrier, or any person
or organization qualifying as a “self-Insurer” under a workers’ compensation, disability benefits, or
similar law. To the extent that workers’ compensation, disablilty or selfinsured benefits under
workers’ compensation are pald or payable, this coverage Is excess.

5, Bodily injury suffered while occupying or struck by 4 motor vehicle owned by you or a relative,
but not insured for auto llability coverage under this or any other polley.

6. Bodily injury suffered while occupying a motor vehicle owned by you or 4 relative but not
insured for Uninsured Motorists coverage under this polley; nor to bodily injury fram being hit by
any such motor vehicle.

7. Non-economic Joss of any insured who has elected or has deemed to have elected "Limited Tort”
in accordance with the Pennsylvania Motor Vehicle Financlal Responsibility Law.

8, Bodily injury of any insured |f the insured settles, without our written consent, with a llable party.

9, Bodily injury suffered while occupying a motor vehicle being used In any prearranged or

organized racing, speed, demolition, stunting activity, competlttve event, or driver's education
course conducted on a tacetrack: or in practice or preparation for such event or course.

U2
2018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 87 of 108

 

 

L00151818115090418

Uninsured Motorisis

10, Bodily injury to you or a relative usIng a non-owned motor vehicle that Is avallable for regular
Use by you or a relative,

Insured Persons’ Duties
1. The insured must:
a) submit written proof of claim to us. it must be under oath, If required. it must Include details
of
(1) the nature and extent of Injuries;
(2) treatment; and
(3) any other facts which could affect the amount of payment,
b) provide all facts of the aceldent and the names of all witnesses.
c) submit to oral examination under oath as often as we require with good reason.

d) be examined by doctors, including doctors examining the insured for rehabilitation purposes,
or vocational specialists, chosen by us as often as we require with good reason. At our
request, the Injured person must promptly authorize us to:

(1) speak with any doctor who has treated him;

(2) read all medical history and reports of the Injury;

(3) obtain coples of wage and medical reports and records; and
(4) obtain copies of all medical bills as they are Incurred.
Fallure to do the above precludes recovery under this coverage.

2. We require the insured to file sult against any and all lable partles to preserve and protect our
subrogation rights. Failure to do so precludes recovery under this coverage.

8. Theinsured must obtaln our written consent to:
a) settle any legal actlon brought agalnet any Ilable party; or
b) release any party,
Fallure to do so precludes recovery under this coverage.

Our Right to Recovery

This applles to the extent of any payment wa make under this coverage. We will have first right to any
amount the insured recelves from any fable party. The insured will:

|. Hold In trust for ws his right to recover agalnst any such party; and

2. Furnish us all papers In any sult the insured files,

Our payment of a claim may result from the Insolvency of an Insurer. Ifso, we have the dght to recover
from the Insurer, but not Its Insured,

Limits and Conditions of Payment
AMOUNTS PAYABLE FOR UNINSURED MOTORISTS LOSSES

We agree to pay losses up to the limits stated In the policy Declarations. The followlng applles to these

limits:

1. The Uninsured Motorists bodily injury limit shown for any one person Is for all legal damagas,
Including all derivative claims, claimed by anyone due to bodily injury to one person as a result of
one occurrence.

The per-person limit Is the total amount available when one person sustains bodily injury,
Including death, as a result of one occurrence. No separate iimits are avallabla to anyone for

U8
2018-08909-MI

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 88 of 108

 

 

L00151818116090418

 

Uninsured Motorists

a.

4,

derivative clalins, statutory clalms, or any other clalms made by anyone arising out of bodily
injury, including death, to one person as a result of one occurrence.

The total limit or our lability shown for each occurrence la the total amount avallable when two or
more persons sustaln bodily injury, Including death, as a result of one occurrence. [n no event
shall any one person recover more than the per-person limlt shown.

Coverage applies as stated In the Declarations. The Insuring of more than one person or vehicle
under this pollcy does not Increase our Uninsured Motorists payment limlts. In no event will any
insured be entiied to more than the highest per-person ilmit applicable to any one motor vehicle
under this policy or any other polley Issued by us. However, If your Declarations show you have
elected "Uninsured Motorists--Bodily Infury Stacked” coverage, the sum of limits for your autos
apply to you or a relative as stated In the Declarations.

Any payment under this coverage shall be reduced by any amount paid under the Auto Lfabillty
coverage af this policy.

The Insured may recover for bodily injury under the Auto Liability coverage or the Uninsured
Motorists coverage of this policy, but not under both coverages. .

OTHER INSURANCE
lf there Is other insurance:

1.

2.

For bodily injury suffered by an insured while occupying 4 motor vehicle you do not own, we
will pay the Insured loss not covered by other insurance.

Except as stated above, if there is other Insurance similar to this coverage under any other policy,
we will be llable for only our share of the loss. Our share fs our proporilon of the total Insurance
ilmits for the loss,

If more than one policy applies, the total Ilmlts applicable will be considered not to exceed the
highest limlt amount of any one of tham,

When the Declarations show you have elected “Uninsured Motorists--Bodlly injury Stacked”
coverage, the total limits applicable will be considered not to exceed the highest Iinit amount of
any one ofthem for an insured other than you or a relative.

DUPLICATE PAYMENT

We will make no duplicate payment to or for any insured for the same element of loss.
Assignability

No Interest In thls coverage can be transferred whthout our written consent. However, ff the

policyholder dles, this coverage will continue in force for the rest of the pdllcy period, It will apply to
the following having proper custody of your auto:

—

PP N

your relatives;

your heirs;

an appointed legal representative; or

anyone else uslng your auto with the express permission of the legal representative,

U4
2018 -08909-MI

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 89 of 108

eo = ——— — TT

L00151818117090418

Underinsured Motorists

(for bodily Injury caused by underinsured motorists)

 

ADDITIONAL DEFINITION APPLICABLE TO THIS COVERAGE

An 'UNDERINSURED MOTOR VEHIGLE” Is a motor vehicle for which bodily Injury lfability coverage,

bonds or Insurance are In effect. However, thelr total amount Is Insufficient to pay the damages an

insured is entitled to recover. We will pay damages that exceed such total amount.

We will not consider as an underinsured motor vehicle:

1) a motor vehicle for which there {s sufficient liability Insurance or self-Insurance applicable at the
time of the accldent to pay losses and damages;

2) any vehicle In use as a residence or premises;

3) any equipment or vehlels designed for use malnly off public roads except while on public roads;

4} any motor vehicle Insured under the Auto Liability coverage of this palicy; nor
5) any motor vehicle furnished for the regular use of you, a resident, or 4 relative.

Coverage Agreement

YOU AND A RELATIVE

We will pay compensatory damages, Including derivative clalms, which are due by law io you ora
relative from the owner or driver of an underinsured motor vehicle because of bodily injury suffered
by you or a relative. Darnages must result from an aceldent arlsing out of the:

4. ownership;

2, malntenance; or

3. use;

of the underinsured motor vehicle.

OTHER PERSONS
We will also pay compensatory damages, Including derivative claims, which are due by law to other
persons who suffer bodily injury while occupying:
1. Your auto.
2 A motor vehicle you do not own, while It Is used as a temporary substitute for your auto, Your
auto must be out of use because of:
a) breakdown;
b})  repalr;
c) servicing; or
d) loss.
8. A four-wheel motor vehicle newly acquired by you. This applies only during the first 30 days you
own the vehicle, unless it replaces your auto,

RECOVERY

1, Before recovery, we and any Injured party seeking protection under this coverage must agree on
two points:
a) whether there is legal right to recover damages from the owner or driver of an underinsured
motor vehicle; and If so,

Uli
4018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 90 of 108

L00151818118090418

 

Underinsured Motorists

b) the amount of such damages.
2, Any judgment agalnst the underinsured will be binding on us only if It has our written consent.

8, The injured party shall provide notice of an underinsured motorist claim withln two years after the
date of the accident. Ifthe Injured party falls to provide such notice, and this fallure precludes our
abllity to subrogate agalnst lable partles, coverage may ba denied as provided In Insured Persons’
Dutles No. 2 below,

4, Where multiple policles apply, payment shall be made In the following order of priority:

a) a policy coverlng a motor vehicle occupled by the injured person at the tIme ofthe aceldent.
b) a policy covering a motor vehicle not Involved In the aceldent with respect to which the Injured
person ts an Insured.

5. Where muttiple sources of equal priority apply, the insured agalnst whom a clalm {fs asserted first
under the priorities set forth In 4. above shall process and pay the clalm as it wholly responsible,
We are thereafter entitled to recover contribution pro rata from the other Insurer for the benefits

pald and the cost of processing the claim.

Coverage Exclusions

This coverage doss not apply to:
1. Use of any motor vehicle:
a) to carry persons or property for a fee; or
b) for retall or wholesale dallvery, Including but not timlted to pizza, magazine, newspaper and
mall delivery.
This exclusion does not apply to motor vehicles used In shared-expense car pools.
2, Use of any motor vehicle by an insured without the owner's permission.

8, Punitive or exemplary damages.

4, Directly or Indirectly benefit any workers' compensation or disability benefits carrler, or any person
or organization qualifying as a “self-Insurer’ under a workers’ compensation, disability benellts, or
similar law. To the extent that workers’ compensation, disability or self-Insured benefits under
workers’ compensation are pald or payable, this coverage Is excass,

5, Bodily injury suffered while occupying or struck by a motor vehicle owned by you or a relative
but not Insured for Auto Liabllity coverage under this or any other polley.

6. Bodily injury suffered while occupying a motor vehicle owned by you or a relative but not
insured for UnderInsured Motorists coverage under this policy; nor to bedily Injury from being hit
by any such motor vehicle,

7. Non-economie loss of any insured who has elected or has deemed to have elected “Limited Tort”
in accordance with the Pennsylvania Motor Vehicle Financial Responsibility Law.

Bodily injury of any insured If the Insured settles, without our written consent, with 4 llable party,

Bodily injury suffered while occupylng a mofor vehicle belng used In any prearranged or
organized racing, speed, demolition, stunting activity, competitive event, or driver’s education
course conducted on a racetrack; or In practice or preparation for such event or course,

10, Bodily injury to you or a relative using a non-owned motor vehicle that Is available for regular
use by you or a relative.

ule
2018-08909-MI

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 91 of 108
L00151818119090418

Underinsured Motorists

 

Insured Persons’ Duties

1. Ths Insured must
a) submit written proof of claim to us. It must be under oath, If required. it must include detalls

of:

(1) the nature and extent of injuries;

{2) treatment; and

{8) any other facts which could affect the amount of payment.

b) provide all facts of the accident and the names of all witnesses,

c) submit to oral examination under oath as often as we require with good reason.

d} be examined by doctors, including doctors examining the insured for rehabilitation purposes,
or vocational specialists, chosen by us as often as we require with good reason. At our
request, the Injured person must promptly authorize us to:

(1} speak with any doctor who has treated him;

(2) read all medical history and reports of the injury;

(83) obtain coples of wage and medical reports and records; and
(4) obtain coples of all medical bills as they are incurred.

Fallura to do the above preclucles recovery under this coverage.

2. We require the insured to file sult against any and ail llable parties to preserve and protect our
subrogation rights. Fallure to do so precludes recovary under this coverage.

3, The Insured must obtain our written consent to:
a) settle any legal actlon brought against any llable party; or
b) release any party.
Falture to do so precludes recovery under this coverage.

Our Right to Recovery

This appliles to the extent of any payment we make under this coverage. We will have first right to any
arnount the insured receives from any Hable party, The insured will:

1. Hold fn trust for us his right to recover agalnst any such party, and

2, Furnish us all papers In any sult the insured files.

Our payment of a claim may result from the Insolvency of an Insurer. If so, we have the right to recover
fromthe Insurer, but not Its Insured,

Limits and Conditions of Payment
ANOUNTS PAYABLE FOR UNDERINSURED MOTORISTS LOSSES

We agree to pay losses up to the limits stated In the polley Declarations, The following applies to these

Imits:

1, The Underlnsured Motorlsts bodlly Injury ilmit shown for any one person Is for all legal damages,

Including all derivative claims, clalmed by anyone due to bodily injury to one person as a result of
one occurrence.
The per-person limit Is the total amount available when one person sustains bodily injury,
Including death, as a result of one occurrence. No separate Ilmits are avallable to anyone for
derivative clalms, statutory claims, or any other claims made by anyone arising out of bodily
injury, Including death, to one person as a result of one occurrence.

UIs
2018-08909-MT

 
 

Underineured Motorists

4,

6.

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 92 of 108

L00151818120090418

 

The total IImlt of our Hlabillty shown for each occurrence Is the total amount avallable when two or

more persons sustain bodily injury, Including death, as a result of one occurrence. In no event
shall any one person recover more than the per-person limit shown.

Coverage applies as stated (n the Declarations, The insuring of more than one person or vehicle
under. thls palloy doss not Increase our Underinsured Motorists payment Ilmlis. In no event will
any insured be entitled to more than the highest per-person limit applicable to any one motor
vehicle under this policy or any other polley issued by us. However, If your Declarations show
you have elected "Underlnsured Motorists—Bodily Injury Stacked" coverage, the sum of Ilmits for
your autos apply to you ov a relative as stated Jn the Declarations.

Any payment under this coverage shall be reduced by any amount pald under the Auto Liabllity
coverage of this polley.

The insured may recover for bodily injury under the Auto Liability coverage or the Underinsured
Motorists coverage of this policy, but not under both coverages.

No payment will be made untl the ilmits of all other auto labillty Insurance and bonds that apply
have been exhausted by paymenis.

An insured who recovers damages for an unlnsured motorists claim cannot recover damages for
an underinsured motorists clalm for the same accldant.

OTHER INSURANCE
lf there Is other Insurance:

t.

For bodily injury suffered by an insured while occupying a motor vehicle you do not own, we
will pay the Insured loss not covered by other Insurance.

Except as stated above, If there Is other Insurance similar to this coverage under any cther policy,
we will ba lable for only our share of the loss. Our share Is our proportion of the total Insurance
litnits for the loss.

If more than one pollcy applies, the total limits applicable will be considered not to exceed the
highest frit amount of any one of them.

When the Declarations show you have elected “Underinsured Motorlsts-Bodily Injury Stacked”
coverage, the total limits applicable wil! be considered not to exceed the highest Iimit amount of
any one of them for an insured other than you or a relative.

DUPLICATE PAYMENT

We will make no duplleate payment to or for any insured for the same element of loss.
Assignability

No interest In thls coverage can be transferred without our written consent, However, If the

policyholder dles, this coverage will continue tn force for the rest of the pdicy perlod. it will apply to
the following having proper custody of your auto:

1.

your relatives;

2, your helrs;

8,
4,

an appointed Jegal representative; or
anyone else using your auto with the express permission of the legal representative.

Ll4
2018-08909-MI

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 93 of 108

 

L00151818121090418

General Policy Conditions

 

We, you, and anyone Insured by this policy are bound by and must comply with all the terms,
conditions and obligatlons of the policy. The following ata polley conditions:

1,

INSURED PERSONS’ DUTIES AFTER AN ACCIDENT OR LOSS

The insured will:

a) give us of our agent prompt notice of all losses and provide written proof of clalm If required,

b} notify the police of all theft losses as soon as practicable,

&) promptly deliver to us all papers dealing with any clalms or sults.

d) submit to examinations under oath as often as reasonably requested by us,

e) assist us and, lf applicable, the defense counsel chosen for you by us, with any clalrn or sult.

f) If injured, submit to examinations by company-selected physicians as often as the company
reasonably requires. The Injured person must grant us authority, at our request, to obtain
copies of all wage and medical, dental or other health care provider records.

g) protect damaged property Insured under this policy and make i available to us for Inspection
before Its repalr or disposal and relnspeciion during the repalr process.

h) provide all records and documents we reasonably request and permit us to make coples,

i) comply with and be bound by the terms, conditions and obligations of the policy.

HOW YOUR POLICY MAY BE CHANGED

a) Any terms of this policy which may be In conflict with statutes of the state in which the policy is
Issued are hereby amended to conform.

b) Any insured will automatically have the benefit of any extension or broadening of coverage in
this policy, as of the effective date of the change, provided It does not require more premium.

c}) No other changes may be made In the terms of this polley except by endorsement or pollcy
revision.

d) The pramlum for each coverage fs based on Information In our possession, Any change or
correction fn thls Information wil allow us to make an adjustment of the premium as of the date

the change |s affeciive.
6) The policyholder has a duty to notify us as soon as possible of any change which may affect
the premium or the risk under this policy. This includes, but fs not [lmlted to, changes in:

(i) the principal garaging address of the Insured vehicle(s), which must be reported to us
within 30 days of the date the address change becomes effective;
(2) drivers;
(8) use of the Insured vehicle(s); or
(4) desired coverages, deductibles, or Ilmits.
OPTIONAL PAYMENT OF PREMIUM IN INSTALLMENTS
The policyholder may pay the premium for this polley in Installments, under terms and conditions
approved where required by the Insurance Department. For each separate Installment payment
thera {s an Installment service charge. Your agent can provide more Information.
RENEWAL/NON-RENEWAL
This policy is written for a six-month polley period. We wlll renew it for succassive policy periods,
subject to the following conditions:
a) Renewal will be In accordance with policy forms, rules, rates and rating plans in use by us at
the ttme.

Gi
2018-08909-MI

 
General Policy Conditions

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 94 of 108

L00151818122090418

 

b) Prior to the expiration date of a policy term for which premium has been pald, we will mall a
notice to the policyholder for the premium required to renew or malhtaln the policy In effect.
We will mail this notice to the address last known to us.

c) All premiums, premium installment payments, and fees must be pald when due, whether
payable directly to us or through any premlum finance plan.

d) At the and of each 12-month period after the first effective date of the pollcy or any coverage,
we will have the right to refuse to renew any coverage or the entire policy.

lf we elect not to renew, we will mall notica to the policyholder 60 days In advance of the date

when coverage will terminate. Such maliing to the last known address will be considered proof of

notice.

CANCELLATION DURING POLICY PERIOD

The policyholder may cancel this policy or any of Its coverages by malling notice to us of the

future date of cancellation desired. Premium tefund, if any due will be made as soon as

practicable after the date of cancellatlon. We will calculate any returned premlum according to the

rules, rates, fees and forme In effect and on file If required, for our use In your state,

lf this polley or any coverage has been In effect less than 60 days, we have unllmited right of

cancellation. We may cancel by mailing notice to the policyholder 16 days In advance of

termination.

After any coverage of this policy has been In force 6D days, our right to cancel such coverage

during the policy period Is limited. We may cancel durlng an annual policy period:

a) f premlums, premlum {installment payments, of fees are not pald when due, whether payable
directly to us or through any premium finance plan.

b) If the driver's license or motor vehicle registration of any named Insured has been suspended
or revoked during the polley period;

c) If tt Is determined that any Insured has concealed 4 material fact, has made a material
allegatlon contrary to fact, or has made a misrepresentation of a material fact anc that such
concealment, allegation or misrepresentation was material to the acceptance of the risk by us.

We must mall notlce to the policyholder:

a) 15 days In advance of termination for nonpayment of premium.

b) 15 days In advance of termination for loss of Ilcanse or of motor vehicle registration.
c) 60 days In advances of termination for concealment or misrepresentation,

In any case of cancellation by us, our ralling of notice to the policyholder’s last known address
or dellvary of it to the policyholder will constitute proof of notice, We will retaln premium for days
covered during the policy perfod. Premium refund, if any due, will be made as soon as
practicable. Malling or delivery of our check will constitute tender of refund.

DIVIDENDS

The policyholder Is entitled to any dividends which are declared by the Board of Directors and are

applicable to coverages In this policy.

IF YOU BECOME BANKRUPT

Barkruptoy or insolvency of any insured will not relieve us of any obligation under the terms of this
policy.

UNAUTHORIZED USE OF OTHER MOTOR VEHICLES

Protection In this policy does not apply to cthar motor vehieles which any insured:

a) uses without a reasonable bellef that the insured Is entitled to do $0.

b) has stolen,
c) knows to have been stolen.

G2
2018-08909-M7
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 95 of 108

L00151818123090418

General Policy Conditions

 

10.

11.

12.

FRAUD AND MISREPRESENTATION

a) THIS POLICY WAS ISSUED IN RELIANCE ON THE INFORMATION YOU PROVIDED AT THE
TIME OF YOUR APPLICATION FOR INSURANCE COVERAGE. WHEN THIS POLICY HAS
BEEN IN EFFECT LESS THAN 60 DAYS, WE MAY RESCIND COVERAGE UNDER THIS
POLICY, DENY COVERAGE UNDER THIS POLICY, OR, AT OUR ELECTION, ASSERT ANY
OTHER REMEDY AVAILABLE UNDER APPLICABLE LAW, IF YOU OR ANY INSURED PERSON
SEEKING COVERAGE UNDER THIS POLICY, KNOWINGLY, OR UNKNOWINGLY
CONCEALED, MISREPRESENTED OR OMITTED ANY MATERIAL FACT OR ENGAGED IN
FRAUDULENT CONDUCT AT THE TIME THE APPLICATION WAS MADE OR AT ANY TIME

DURING THE POLICY PERIOD,
b) AFTER THIS POLICY HAS BEEN IN EFFECT 60 DAYS OR MORE, AND IF:
(1) YOU OR ANY INSURED PERSON SEEKING COVERAGE UNDER THIS POLICY
KNOWINGLY MISREPRESENTED OR OMITTED ANY MATERIAL FACT; AND
(2) SUCH MISREPRESENTATION OR OMISSION COULD NOT HAVE REASONABLY BEEN
DISCOVERED BY US IN LESS THAN 60 DAYS; AND
(3) THE UNDISCLOSED INFORMATION WOULD HAVE PROMPTED US TO REFUSE
ACCEPTANCE OF THE RISK;
WE MAY RESCIND COVERAGE UNDER THIS POLICY AS TO COVERAGES RELATING TO
THE ACTUAL PERPETRATOR OF THE FRAUD OR MISREPRESENTATION, OF, AT OUR
ELECTION, ASSERT ANY OTHER REMEDY AVAILABLE UNDER APPLICABLE LAW.
LEGAL ACTION LIMITATIONS
No legal actlon may be brought against the company concerning any of the coverages provided In
this policy until the insured has fully complted with all terms of the pelicy.
Under tha llabllity coverages of this pollcy, no legal action may be brought against the company
untll judgment against the insured has been finally determined after trial, This policy does not give
anyone the right to make us 4 party to any action to determine the Ilabllity of an insured.

SUBROGATION

We have tha right of subrogation under the:
a) Physical Damage;

b) Auto Liability;

c) Medical Payments;

d} Uninsured Motarlsts; and

e) Underlnsured Motorists:

‘ caverages In this policy and lis endorsements, This means that after paylng aloss to you or others

under this policy, we will have the insured’s right to sue for or otherwise recover such loss from
anyone else who may be liable, Also, we may require relmbursement from the insured out of any
settlement or judgment that duplicates our payments. These provisions will be applied In
accordance with state law. Any insured will sign such papers, and do whatever slsa Is necessary,
to transferthese rights to us, and will do nothing to prejudice them,

If payment of a claim under Uninsured Motorlsts coverage arises out of the Insolvency of an
Insurer, we will have right of recovery against the Insurer or Its receiver, but not Its Insured.

We are hot entliled to recovery under Uninsured Motorists or Underinsured Motorists coverage
until the insured has been fully compensated for damages.

NON-SUFFICIENT FUNDS

The company reserves the right to Impose a fee for any premium payment that is unable to be
processed due to non-sufficlent funds, or ff there are non-sufficlent funds In an account that Is
being utillzed for electronic funds transfer (EFT) payments. This is under the terms and conditions
approved where requlred by the Department of Insurance.

G3
2018-08909-MT
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 96 of 108

L00151818124090418

 

Genernl Policy Conditions

13, UNLICENSED DRIVERS
Protection under this policy does not apply to the use of any motor vehicle when operated by an
Individual without a current valid operator's Ilceanse,

MUTUAL POLICY CONDITIONS

(Applicable only to policies Issued by Natlanwide Mutual Insurance Company--Nationwide Mutual Fire
Insurance Company.)

if this policy is issued by Nationwide Mutual Insurance Gompany or Nationwide Mutual Flre Insurance
Company, the policyholder is a member of the company Issulng the policy while this or any other
policy Issued by one of these two companies Is in force. While a member, the policyholder Is entitled
to one vote only-regardiess of the number of policies Issued to the policyholder--either In person or by
proxy at meetings of members of sald company.

The annual meeting of members of Natlonwide Mutual Insurance Company will be held at the Home
Office at Columbus, Ohio, at 10 a.m. on the first Thursday of April, The annual meeiing of members of
Natlonwide Mutual Fire Insurance Company will ba held at the Home Offica at Columbus, Ohio, at 9:30
a.m. on the first Thursday of April. If the Board of Directors of elther of the above companies should
elect to change the tlme or place of meeting, that company will mall notice of the change to the
policyholder at the address last known to jt. The company will mall thls notice at least 10 days In

advance of the meeting date.

This polley Is non-assessable, meaning that the policyholder Is not subject to any assessmant beyond
the premlums the above companles require for each polley term.

IN WITNESS WHEREOF: Nationwide Mutual Insurance Company, Natlonwide Mutual Fire Insurance
Company, Natlonwide Property and Casualty Insurance Company, Nationwide General Insurance
Company, or Nationwide Insurance Company of America, whichever Is the Issuing company as shown
In the Declarations, has caused thls polley to be signed by Its Prasident and Secretary, and
countersigned as may be required by a duly authorized representative of the company

Mack 2. (xp,

5 ; President
f ty, i a Natlonwide Mutual insurance Company

Hh Nationwide Properly & Casually Insurance Company

Nationwide Mutual Flra Insurance Company

Secretary
Natlanwide Mutual Insuranoe Company
Natlanwide Mutua! Fire Insurance Company "
Natlonwide General Insurance Company
Natlonwide Insuranoe Gompany of Amerloa

President
Nationwide Insuranos Gompany of Amerioa

Chto Abiible

Secretary
Property & Gasualiy Insurance Compan
Nailonwide Praperty & Gasualiy al pany President

Nationwide General Insuranoe Gompany

Nationwide Insurance Gompanles/Home Office: Columbus, Ohio 43215-2220

Nationwide Mutual Insurance Company « Nationwide Mutual Fire Insuranoe Company

Natlanwide Property and Casualty Insurance Gompany e Natlonwide Genera! Insuranee Gompany
Natlonwide fasuranee Company of Amarlea

G4

 

2028-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 97 of 108

L00151818125090418

   
 

 

 
 
 

Endorsement 3457
Amendatory Endorsement

(Pennsylvania)
Please attach this Important addition to your auto policy,

ExENiont ers

It is agreed this polloy Is amended as follows:

DEFINITIONS

ltam 11, Is replaced to read:

ti. "BODILY INJURY" means accidental bodily harm to a person and that person’s resulting ItIness,
disease or death.

PHYSICAL DAMAGE

(damage to your auto)

LOSS PAYABLE CLAUSE Is replaced to read:

LOSS PAYABLE CLAUSE

This clause applles to the Comprehensive and Collision coverages provided by this policy. It protects
the llenholder named Jn the policy Declarations.

Payment for loss will be made according to the Interest of the pollcyholder and lienholder, At our
option, payment may be made to both Jointly, or to either separately. Either way, the company will
protect the interests of both,

Protectlon of the Itenholder’s financial Interest will not be affected by any change In ownership of the
vehicle Insured, nor by any act or omission by any person eniltled to coverage under this policy,
However, protection under thls clause does not apply:

1. In any case of:

a) fraud;
b) misrepresentatlon, elther in the application process, or In the presentation of a clalm:;
c) material omission; ‘
d) conversion;
e) embezzlement;
f} secretton; or
g) wilful damaging or destructlon of your auto;
committed by or at the direction of you or a relative.
2, To the toss of your auto while It ls being used by you, a relative, or any person with your
permission on a temporary or permanent basts, for the transportation of, or in exchange for, any
flagal substance, or in connection with any orlminal trade or transaction,

8, Where the foss fs otherwise not covered under the terms of this polley.

We will protect the llenholder's interest for 10 days from the date we notify them that the policy has
terminated, for any reason. If we pay the Ilenholder for any loss or damage suffered during that
10-day perlod, we have the right to recover the amount of any such payment from you.

The company will not noilfy the Ilenholder each time you renew thls pollcy, and we may cancel this
polley according to the terms. The company will also notify the llenholder If coverage under the
policy Is excluded for any named driver, However, if the named excluded driver was operating the
vehicle at the time of the loss, there is no coverage under the policy. .

The Ilenholder shail notify the company upon learning of any change in ownership of the vehicle,

© 2008 Natlonwide Mutual Insurance Company, All Rights Reserved

V-3457 Page 1 of 2

2018-08909-MT

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 98 of 108

L00151818126090418

To the extent of payment to the Ilenholder, the company will be entitled to the llenholder's rights of
recovery. The company will do nothing te impair the right of the lisnholder ta recover the full amount
of its clalm.

IF WE BECOME OBLIGATED TO REIMBURSE A LIENHOLDER UNDER THIS COVERAGE DUE TO
YOUR FAILURE TO MEET THE POLICY REQUIREMENTS OR THROUGH YOUR FAILING TO MAKE
YOUR PREMIUM PAYMENTS, WE HAVE THE RIGHT TO RECOVER FROM YOU ANY MONEY WE
PAY.

GENERAL POLICY CONDITIONS
item 9. is replaced to read:
9, FRAUD AND MISREPRESENTATION
a) THIS POLICY WAS ISSUED IN RELIANCE ON THE INFORMATION YOU PROVIDED AT THE
TIME OF YOUR APPLICATION FOR INSURANCE COVERAGE. WITHIN THE FIRST 60 DAYS
THIS POLICY HAS BEEN IN EFFECT, WE MAY RESCIND COVERAGE UNDER THIS POLICY,
DENY COVERAGE UNDER THIS POLICY, OR, AT OUR ELECTION, ASSERT ANY OTHER
REMEDY AVAILABLE UNDER APPLICABLE LAW, IF VOU GR ANY INSURED PERSON
SEEKING COVERAGE UNDER THIS POLICY, KNOWINGLY, OR UNKNOWINGLY
CONCEALED, MISREPRESENTED OR OMITTED ANY MATERIAL FACT OR ENGAGED IN
FRAUDULENT CONDUCT AT THE TIME THE APPLICATION WAS MADE OR AT ANY TIME
DURING THE POLICY PERIOD.
b) AFTER THE FIRST 60 DAYS THIS POLICY HAS BEEN IN EFFECT, AND IF:
(1) YOU OR ANY INSURED PERSON SEEKING COVERAGE UNDER THIS POLICY
KNOWINGLY MISREPRESENTED OR OMITTED ANY MATERIAL FACT; AND
(2) SUCH MISHEPRESENTATION OR OMISSION COULD NOT HAVE REASONABLY BEEN
DISCOVERED BY US IN LESS THAN 60 DAYS; AND

(8) THE UNDISCLOSED INFORMATION WOULD HAVE PROMPTED US TO REFUSE
ACCEPTANCE OF THE RISK;
WE MAY VOID COVERAGE UNDER THIS POLICY, DENY COVERAGE UNDER THIS
POLICY, OR AT OUR ELECTION, ASSERT ANY OTHER REMEDY AVAILABLE UNDER
APPLICABLE LAW.
IF WE VOID GOVERAGE UNDER THIS POLICY, THIS SHALL NOT AFFECT THE
LIABILITY COVERAGE OF THIS POLICY.

c} WE DO NOT PROVIDE COVERAGE TO ANY INSURED UNDER THIS POLICY WHEN YOU OR
ANY OTHER PERSON OR ORGANIZATION SEEKING COVERAGE OR PAYMENT UNDER
THE POLICY HAS CONCEALED OR MISREPRESENTED ANY MATERIAL FACT OR
ENGAGED IN FRAUDULENT CONDUCT IN CONNECTION WITH THE FILING OR
SETTLEMENT OF ANY CLAIM UNDER THIS POLICY,

d) NO PERSON OR ORGANIZATION WHO ENGAGES IN FRAUDULENT CONDUCT IN
CONNECTION WITH THE APPLICATION PROCESS, AN ACCIDENT OR FILING A CLAIM, OR
ENGAGES IN ANY MATERIAL MISREPRESENTATION REGARDING THE ISSUANCE OF THIS
POLICY SHALL BE ENTITLED TO RECEIVE ANY PAYMENT UNDER THIS POLICY AT ANY

TIME,

This andorsement applies as stated.In the policy Declarations.
This endorsement Is Issued by the company shown In the Declarations as the Issulng company.

Nationwide Mutual Insurance Company and Affiliated Companies
One Nationwide Plaza Columbus, OH 43215-2220
Hearing cr Voice Impairad: 1-800-622-2421 (TTY only)
nationwide.com
Nationwide and the Naflonwide framamark are federally registerad service marke of Natlanwide Mutuel Insurance Company.

© 2009 Nationwide Mutual insurances Company, All Rights Reserved

Page 2 of 2 . V-9457

2018-08909-MI

 
____ Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 99 of 108

L00151818127090418

Endorsement 3453
Amendatory Endorsement

Please attach this Important addition to your auto policy.

   

—
Bea

With this endorsement, the pollcy is amended as follows:

Physical Damage
(damage to your auto)
ADDITIONAL DEFINITIONS APPLICABLE TO THESE COVERAGES

The following definition Is added:
"BETTERMENT" fs the Increase In value of:
a) avehicte; or
b) property; or
c) any parts of a vehicle or property;
as a result of repatring or replacing certain parts damaged In a loss.

Limits and Conditions of Payment
ACTUAL CASH VALUE is replaced to read;

ACTUAL CASH VALUE

Tha {lmit of aur coverage Is the actual cash value of your auto or its damaged parts at the time of
loss, To determine actual cash value, we will consider:

4. falr market value;

2. age;

3. conditlan of the property; and

4. betterment;

at the time of joss. If a repair or replacement results in betterment, we will not pay for tha amount.of
betterment. In addition to our payment of the loss, necessary and reasonable towing and storage
will be pald to protect the auto from further damage. Covered storage costs are not to exceed four
days of storage charges Incurred prior to the date you report the loss to us.

The Ilmmit of coverage shall not be Increased for Customization unless such Customization has been
specifically declared to us and an additlonal charge Is pald.

This endorsement applies as stated in the polley Declarations.

This endorsement Is Issued by the company shown in the Declarations as the Issuing company.

Nationwide Mutual Insurance Gompany and Affillated Companies
One Natlonwide Plaza Columbus, OH 48215-2220
Hearing or Volee Impatred: 1-800-622-2421 (ITY only)
nationwide.com

Nationwide and the Nationwide framemark are federally registered service marks of Nationwide Mutual insurance Company.

© 2009 Natlonwide Mutual Insurance Gompany, All Rights Reserved
V-8453

42018-08909-MT

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 100 of 108

L00151818128090418

Endorsement 3412

Automobile Insurance Guarantee
(Pennsylvania)

Piease attach this important addition to your auto policy.

 

 

In recognition of your loyalty to Nationwide, we are pleased to provide the Automobile Insurance
Guarantee.

It ls agreed that the pollcy ls amended as follows:

GENERAL POLICY CONDITIONS
The following General Policy Conditton Is added:

AUTOMOBILE INSURANCE GUARANTEE

The company guarantees to continue offering automobile insurance coverage. To enable us to
continuously Insure you we may offer different terms and conditions, as well as Issue a new policy
In another company under the same ownership or management as our company,

Renewal will be In accordance with the pollcy forms, rules and rating plan In use by us at each
annual anniversary date. The premium for the coverage provided by this polley and attached
endorsements Is based on Information tn our possession, Any change of correction In this
Information will allow us to make an adjustment of the premium,

Any decision regarding the nonrenewal or cancellation of your policy will be in accordance with
the insurance laws, rules and regulations Jn the state In which this pollcy Is Issued. Our right to
nonrenew or cancel this Guarantee shall be governed by the reasons and method of mailing set
forth under the General Policy Conditions for cancallatlon of the palley, and nonrenewal or
cancellation of the policy pursuant to the General Policy Conditions shall cancel thls Guarantee.

All other provisions of thls policy apply.
The endorsement Is Issued by the company shown In the Declarations as the Issuing company.

Nationwide Mutual Insurance Company and Affiliated Companies
One Nationwide Plaza Columbus, OH 43215-2220
Hearing or Voice Impaired: 1-800-622-2421 (TTY only)
nationwide.com
Natlonwide, the Natlonivide framomerk and Nallomvida Is on your olde are fadorally rogletered service marks of Natlonwide Mulual ineurance Company.

V-8412
2018-089059-MI
__ Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 101 of 108

L00151818129090418

Endorsement 3329

Amendatory Endorsement

Please Attach this important addition to your auto policy.

 

It Is agreed this policy Is amended as follows;
PHYSICAL DAMAGE

(damage to your auto} ;
ADDITIONAL DEFINITIONS APPLICABLE TO THESE COVERAGES

Item 2. is replaced to read:

2, “EQUIPMENT” means anything usual and Incidental to the use of amotor vehicle as a motor
vehicle. Equipment does not Include customization or any type of traller.

The following definition is added:

8. “GUSTOMIZATION” means devices, accessories, enhancaments, and changes, other than those
offerad by the manufacturer of the motor vehicle specifically for that model, which alter the
appearance, performance or function of a motor vehicle, ‘This Inefudes custom refinish, decals,

and graphics,
COVERAGE EXCLUSIONS

We will not pay for loss:

To Customization, ofher than original equipment fram the manufacturer, In or upon your motor
vehicle. However, this exclusion doas nat apply up to the first $1,500 of Customization,

LIMITS AND CONDITIONS OF PAYMENT

ACTUAL CASH VALUE
The following sentence Is added:

The limit of coverage shall not be Increased for Customization unless such Customization has been
spectifically declared to us and an additional charge Is pald.

This endorsement appiles as stated In the polley Declarations.
This endorsement fs Issued by the company shown In the Declarations as the Issuing company.
NATIONWIDE INSURANCE COMPANIES
One Nationwide Plaza Columbus, OH 43215-2220

Hearing or Voice Impaired: 1-800-622-2421 (TTY only)
nationwide.com

V-3329
4018-08909-MT

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 102 of 108

L00151818130090418

EXHIBIT E

2018~-08909-MT

 
 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 103 of 108

L00151818131090418

LAW OFGICES

GOLDBERG, GOLDBERG & JANOSKI

213-215 West Miner Street West Chester, PA £9382
(610) 436-6220 tel * (G10) 436-0628 fax * www.goldbergjanoski,corm

 

LAWRENCE «A. GOLDBERG OF COUNSEL:
JOEL W. GOLDBERG JOHN B. HANNUM, JR.
MARIA G, JANOSKI + May 10, 2017

+ ALSO MEMBER OF NJ BAR

Ms, Aun Collins
Nationwide Insurance Company
P.O. Box 26005

Daphne, AL 36526-5005
Re: Your Insured: Steven Gates
Your Claim No.: 702185-GB
Date of Loss: May 26, 2015
Our Client: Steven Gates

Dear Ms, Collins;

As you lmow, this office represents Steven Gates for injuries he sustained in an
automobile accident which occurred on May 26, 2015.

It appears that the negligent driver and the owner of the vehicle which struck Mr,
Gates are uninsured, J am enclosing a copy of Progressive’s letter dated July 14, 2015, to Brenda
Salazar-Borja (vehicle owner), denying coverage for this accident as the 2007 Nissan Maxima was
never listed as an insured vehicle under the Borja policy.

Tn addition, we contacted Nationwide’s claim office to determine whether the policy
identified in the police accidentreport, Policy No. AAPM0051147902-0, provided any coverage for
this claim. We were advised that this policy was issued to the negligent driver, Chimobi Wokocha,
but that it was cancelled on May 3, 2015, three weeks prior to this accident,

Therefore, itis our belief that there is no insurance coverage available to the tortfeasor
in this matter and it is our intention to pursue an uninsured motorist claim under the policy issued
by Nationwide to Steven Gates. However, we ate filing suit against the negligent driver and owner
of the vehicle so that we can detemmine whether any insurance coverage does exist for this claim.
Tam enclosing a copy of the Complaint for your file.

In the meantime, I am enclosing a settlement demand letter and disk containing the
police report and Mr, Gates’ medical records, We ask that you review the enclosed so that you are
in a position to discuss the resolution of my client’s UM claim once we resolve the coverage issue

with the torifeasor,

   

7 af ty
44 fa
(asl A

2018-08909-MT ‘Cg.

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 104 of 108

Ms, Ann Collins

Nationwide Insurance Company
May 10, 2017

Page 2

———

L00151818132090418

Thank you for your courtesies in this matter. Should you have any questions or need

additional information, please contact me.

MCI/sik
Enclosures

ce! Mx. Steven Gates

Very fraly yours, 5

XN
yea I atios

2018-08909~Mg GG]

 

 

tek mere

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 105 of 108

L00151818133090418
rormrgome, | OORESIIVE”
MeLaurel, N meine PROGRESSIVE
Underwritfen By:
Progressive Garden State Insurance
Company

Pallayhotder: Salazar Borja, Brenda Kk
Our Claim: 162026476
Daboftoss — OSBABOIS
6 8 A 6
cooley Coat Data OFRoport — OG/B2016
Glleviay, Nd 08208 DacumentDale: July 14, 2046
claims.progressive, com
» ‘Track the status and detells of your olziie,
enol your representelive ar toporl a
naw claim.

“CERTIFIED & REGULAR MAIL**

Actlalm was presented to Progressive under your Progressive policy number 26258724-5, effective

dates 02/16/2015-08/16/2015, form/edition 96141 (04/14) for a 2007 Nissan Maxima, bearing VING
1N4B441E77C810540, As you know, a potential coverage problem existed which required additional
investigation, We have since completed a thorough Investigation of this claim and have made every
attempt to provide coverage for you. However, we regret to Inform you that your claim cannot be covered
by Progressive Garden State Insurance Company.

As stated In your policy under Part IV - DAMAGE TO A VEHICLE, the insuring agreement states:
INSURING AGREEMENT- GOLLISION- COVERAGE
lf you ‘pay the premium for this coverage, we will pay for sudden, direct and accidental loss to a:
1. covered auto, Including an altached traller; of
2, hon-owned auto;
and its custom paris or equipment, resulting from colllsfon,

Your palloy defines a “covered auto" as
a, any aute oy trafler shown on the declarations page for the coverages applicable to that auto
or trailer;
b, any additional auto;
G, any replacement auto; or
d. a trailer owned by you.

Your policy additionally defines a non-owned auto as:

When used in this Part IV!
4, "Non-awned aula” niegns an aute that Is not owned by of fumished or avallable for the regular use

of

you, @ relative, or a rated resident while In the custody of or being operated by you, a relative, or
a

rated resident with the permission of the owner of the aute or the parson in lawiul possession of
the

auto,

Our investigation has revealed that the vehicle you were operating In this loss does not meet the definition
of a covered auio or a non-owned auto.

As stated in your policy under Part! - LIABILITY TO OTHERS, page 3!

If you pay the premium for this coverage, we will pay damages for bodily Injury and property damage
for which an insured person becomes legally responsible because of an accident.

1. "Insured person” means:
201.8-08909-MI

 

 
Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 106 of 108

 

 

L00151818134090418

a. you, a relative, or a rg’ 1 resident with respect to an aocidee* arlelng out of the ownership,

maintenance or use of an aut, of a trailer; .
b. ahy person with respect to an aceldent arising out of that person's use of a covered auto with the

permission of you, a relative, of a rated resident;
&. any person or organization with respect only to vicarious Ilability for the gots or omissions of a person

described In a, or b. above; and
d. any “Additlonat Interest” shown on tha declarations page with respact only to ite lability for the avis or

ofiisslons of a person described jn a. or b. above,

The police report for this loss confirms the VIN for the abave said vehicle. Progressive records confirm
that the above said vehicle and of VIN was never listed on your Progressive polley,

As auoh, we must respectfully deny any and all claims presented under Part IV of your polley, Any other
coverages afforded by your polioy are unaffeoted by this coverage Issue, unless otherwise stated In a prior

or subsequent communication,
If you have any questions, please feel free to contact me at the telephone number below.

CHRISTINA M RUFFfer

Fire & Thell Rep

856-780-4099

1-800-PROGRESSIVE {4-880-770-4737}
Fox: 060-800-7243

2018-08909-MT

 

 

 
 

 

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 107 of 108

L00151818135090418

 

 

 
 

 

 

  

Ww we} Ly
ee a
a Ra

GOLDBERG, GOLDBERG & JANOSKI

By: Maria C. Janoski, Esquire .

Attorney ID, No. 312538 Attorney for Plaintiffs

213-215 West Miner Street Steven Gates and Pamela Gates
West Chester, PA 19382

Phone: (610) 436-6220

 

 

STEVEN GATES and : IN THE COURT OF COMMON PLEAS
PAMELA GATES :

CHESTER COUNTY, PENNSYLVANIA

vs.

CIVIL ACTION - LAW
NATIONWIDE MUTUAL :
INSURANCE COMPANY e: NO.

ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

Kindly enter my appearance as counsel for Plaintiffs, Steven Gates and Pamela

Gates, in the above-captioned matter.

OLUBERG, GOLDBERG & JANOSKI

Dated: sole
C. ng C E SQUIyE

Attorney for Plaintiffs eo ates and Pamela
Gates

 

2018-08909-MS
GOLDBERG. GOLDBERG & JANOSKI « ATTORNEYS AT LAW «+ 213-215 WEST MINER STREET © ‘WESTCHESTER PA 19382

 

 
L00151818136090418

Case 2:18-cv-04239-AB Document1 Filed 10/02/18 Page 108 of 108

 

  

= 3
ww
e

 

 

“HI

7402b 3540 DOGO ?ba85 BO??

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

la 2)

GOLDBERG, GOLDBERG & JANOSKI
213-215 Wese Miner Street West Chester, PA 19382

 

 

Tao:
NATIONWIDE MUTUAL INS RANE Coieffrry/

ONG NAT Sta bes PLATA
Cs bus, 0H 3.16. 3220

 

 

 

\ J
